








--------------------------------------------------------------------------------


























NEW JERSEY NATURAL GAS COMPANY




Plan For Retirement Allowances For


Non-Represented Employees






Amended and Restated Effective January 1, 2010
(Including Amendments Through January 27, 2010)






























 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
             
Page
       
PREAMBLE
1
       
SECTION 1.DEFINITIONS
2
       
SECTION 2.PARTICIPATION
7
         
2.1
ELIGIBILITY REQUIREMENTS
7
 
2.2
CONTINUATION OF PARTICIPATION
7
 
2.3
CONTRIBUTORY PARTICIPATION REQUIREMENTS
7
 
2.4
TRANSFER TO NON-COVERED STATUS
7
 
2.5
REEMPLOYMENT ON OR AFTER OCTOBER 1, 2009
7
 
2.6
TRANSFERS ON OR AFTER OCTOBER 1, 2009
7
       
SECTION 3.RETIREMENT DATE
8
         
3.1
NORMAL RETIREMENT DATE
8
 
3.2
EARLY RETIREMENT DATE
8
 
3.3
DISABILITY RETIREMENT DATE
8
 
3.4
POSTPONED RETIREMENT DATE
8
 
3.5
REEMPLOYMENT OF A PARTICIPANT CURRENTLY IN RECEIPT OF A RETIREMENT ALLOWANCE
8
       
SECTION 4.AMOUNT OF RETIREMENT ALLOWANCE
10
         
4.1
NORMAL RETIREMENT ALLOWANCE
10
 
4.2
BASIC ALLOWANCE
10
 
4.3
ADDITIONAL ALLOWANCE
10
 
4.4
MAXIMUM BENEFIT
10
 
4.5
EARLY RETIREMENT ALLOWANCE
11
 
4.6
DISABILITY RETIREMENT ALLOWANCE
12
 
4.7
POSTPONED RETIREMENT ALLOWANCE
12
 
4.8
SPECIAL PROVISION FOR PARTICIPANTS WHO WERE HIRED BEFORE DECEMBER 8, 1974
13
 
4.9
NON-DUPLICATION OF BENEFITS
13
 
4.10
INCREASED BENEFITS FOR RETIREES
13
 
4.11
SECTION 401(A)(17) EMPLOYEES
13
 
4.12
DELAYED COMMENCEMENT OF RETIREMENT ALLOWANCE
14
       
SECTION 5.CONTRIBUTIONS
15
         
5.1
EMPLOYEE CONTRIBUTIONS
15
 
5.2
WITHDRAWAL OF EMPLOYEE CONTRIBUTIONS
15
 
5.3
COMPANY CONTRIBUTIONS
15
 
5.4
ADMINISTRATION EXPENSE
15
 
5.5
FORFEITURES
15
 
5.6
REFUND OF EMPLOYER CONTRIBUTIONS
15
       
SECTION 6.IN EVENT OF DEATH
16
         
6.1
PRIOR TO RETIREMENT
16
 
6.2
AFTER RETIREMENT
16
 
6.3
DESIGNATION OF BENEFICIARY
16
       







i
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 Page


 
SECTION 7.IN EVENT OF TERMINATION OF EMPLOYMENT
17
         
7.1
NON-VESTED PARTICIPANTS
17
 
7.2
VESTED PARTICIPANTS
17
 
7.3
REEMPLOYMENT PRIOR TO HAVING A BREAK IN SERVICE
17
 
7.4
REEMPLOYMENT OF A VESTED PARTICIPANT OR FORMER VESTED PARTICIPANT AFTER HAVING A
BREAK IN SERVICE
17
 
7.5
REEMPLOYMENT OF A NON-VESTED PARTICIPANT AFTER HAVING A BREAK IN SERVICE
18
 
7.6
REEMPLOYMENT OF A NON-PARTICIPANT AFTER HAVING A BREAK IN SERVICE
18
 
7.7
REEMPLOYMENT AND REPAYMENT OF ADDITIONAL ALLOWANCE ACCOUNT
18
 
7.8
AMENDMENT OF VESTING SCHEDULE
18
       
SECTION 8. FORMS OF RETIREMENT ALLOWANCE
19
         
8.1
NORMAL FORM OF PAYMENT
19
 
8.2
OPTIONAL FORMS OF PAYMENT
19
 
8.3
ELECTION OF OPTIONAL FORMS OF PAYMENT
21
 
8.4
COMMENCEMENT OF PAYMENTS
22
 
8.5
DISTRIBUTION LIMITATION
22
 
8.6
DIRECT ROLLOVER OF CERTAIN DISTRIBUTIONS
23
       
SECTION 9.ADMINISTRATION OF THE PLAN
24
         
9.1
PLAN ADMINISTRATOR
24
 
9.2
BOARD OF DIRECTORS
24
 
9.3
APPOINTMENT OF THE BENEFIT ADMINISTRATION COMMITTEE
24
 
9.4
COMMITTEE MEETINGS, PROCEDURES AND APPOINTMENT OF AGENTS
24
 
9.5
ALLOCATION AND DELEGATION OF RESPONSIBILITIES
24
 
9.6
RECORDS OF PROCEEDINGS
25
 
9.7
COMPENSATION, EXPENSES
25
 
9.8
INFORMATION SUPPLIED BY THE COMPANY
25
 
9.9
LIABILITY AND INDEMNIFICATION
25
 
9.10
CLAIMS FOR BENEFITS
25
       
SECTION 10.MANAGEMENT OF THE FUNDS
26
         
10.1
RETIREMENT ALLOWANCE FUND
26
 
10.2
TRUSTEE
26
 
10.3
INVESTMENT MANAGER
26
 
10.4
DISBURSEMENT OF FUNDS
26
 
10.5
CONTRIBUTOR’S ADDITIONAL ALLOWANCE ACCOUNT
26
       
SECTION 11.AMENDMENT
27
         
11.1
RIGHT TO AMEND
27
 
11.2
SPECIAL PROVISION FOR AMENDMENT OF SECTION 16.3(A)
27
       
SECTION 12.SUSPENSION AND DISCONTINUANCE
28
         
12.1
SUSPENSION OF CONTRIBUTIONS
28
 
12.2
DISCONTINUANCE
28
 
12.3
MERGER, CONSOLIDATION OR TRANSFER
28
       







 
ii 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 Page


 
SECTION 13.MISCELLANEOUS
29
         
13.1
UNIFORM ADMINISTRATION
29
 
13.2
PAYMENT DUE AN INCOMPETENT
29
 
13.3
IDENTITY OF PAYEE
29
 
13.4
NON-ALIENATION OF BENEFITS
29
 
13.5
SOURCE OF PAYMENTS
29
 
13.6
PLAN NOT A CONTRACT OF EMPLOYMENT
29
 
13.7
PAYMENT OF RETIREMENT ALLOWANCE:
29
 
13.8
ADOPTION OF PLAN BY AFFILIATE
30
 
13.9
LIMITATIONS BASED ON THE FUNDED STATUS OF THE PLAN
30
 
13.10
LIMITATIONS ON UNPREDICTABLE CONTINGENT EVENT BENEFITS
30
       
SECTION 14.PRE-TERMINATION RESTRICTIONS
31
         
14.1
RESTRICTION ON BENEFITS
31
       
SECTION 15.TOP-HEAVY PROVISIONS
32
       
SECTION 16.RETIREE MEDICAL ACCOUNT
33
         
16.1
CONSTRUCTION
33
 
16.2
ESTABLISHMENT OF ACCOUNT:
33
 
16.3
DEFINITIONS
33
 
16.4
COMPANY CONTRIBUTION
33
 
16.5
INVESTMENT OF CONTRIBUTIONS
34
 
16.6
KEY EMPLOYEES
34
 
16.7
FORFEITURES
34
 
16.8
IMPOSSIBILITY OF DIVERSION
34
 
16.9
AMENDMENT
34
 
16.10
TERMINATION
34
 
16.11
REVERSION OF ASSETS UPON TERMINATION
34











 
iii 

--------------------------------------------------------------------------------

 


PREAMBLE


Effective June 1, 1955 New Jersey Natural Gas Company established the Plan for
Retirement Allowances for its employees.  The Plan was subsequently amended from
time to time thereafter.  Effective October 1, 1968 the Plan was amended to
create two separate plans covering represented and non-represented employees of
the Company.  This plan for non-represented employees was named the Plan for
Retirement Allowances for Non-Represented Employees (the “Plan”).  The Plan was
further amended effective October 1, 1977, January 1, 1981, October 1, 1984,
December 8, 1986, October 1, 1987 and October 1, 1988.


Effective October 1, 1989 the Plan was amended and restated.  As so amended, the
Plan applied to persons in the employment of the Company who were or become
Participants on or after October 1, 1989.  Former Employees whose service
terminated prior to October 1, 1989 whether as a result of retirement, death or
any other form of termination of employment and those entitled to benefits under
the Plan with respect to such former Employees were entitled to benefits under
the Plan only to the extent, if any, provided under the Plan as in effect before
October 1, 1989, except as provided in Section 4.10 (Increased Benefits for
Retirees) or as otherwise required by applicable provisions of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder.


The Plan was further amended January 1, 1993.


Effective October 1, 1993 the Plan was amended and restated.  Former Employees
whose service terminated prior to October 1, 1993 whether as a result of
retirement, death or any other form of termination of employment and those
entitled to benefits under the Plan with respect to such former Employees shall
be entitled to benefits under the Plan only to the extent, if any, provided
under the Plan as in effect before October 1, 1993 except as provided in Section
4.10 (Increased Benefits for Retirees) or as otherwise required by applicable
provisions of the Code or regulations thereunder.  The Plan was further amended
effective December 8, 1995.


Effective October 1, 1997, the Plan was amended and restated to incorporate
prior amendments and to conform with the applicable provisions of the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Retirement
Protection Act of 1994, the Small Business Job Protection Act of 1996, the
Taxpayer Relief Act of 1997, and the Community Renewal Tax Relief Act of 2000,
and Internal Revenue Service regulations as of the dates the provisions of these
Acts and regulations are effective with respect to the Plan.  Prior amendments
which have a different effective date are described in the Plan
document.  Former Employees whose service terminated prior to October 1, 1997
whether as a result of retirement, death, or any other form of termination of
employment and those entitled to benefits under the Plan with respect to such
former Employees shall be entitled to benefits under the Plan only to the
extent, if any, provided under the Plan as in effect before October 1, 1997,
except as otherwise provided by applicable provisions of the Code or regulations
thereunder.


Effective October 1, 2005, the Plan was amended and restated as set forth herein
to incorporate prior amendments and to conform with the Economic Growth and Tax
Relief Reconciliation Act of 2001 and Internal Revenue Service regulations as of
the dates the provisions of this Act and regulations are effective with respect
to the Plan.


Effective January 1, 2008, the Plan was amended to add a joint and 75% survivor
annuity optional form of payment to conform with the requirements of the Pension
Protection Act of 2006.  The Plan was further amended effective March 11, 2009
to (1) delegate to the Benefits Administration Committee the authority to amend
the Plan at any time provided that such changes do not significantly increase
the cost to the Company and do not materially impact Participants, and (2)
expand the notice and consent period for payment of optional forms of retirement
allowances as permitted under the Pension Protection Act of 2006.  Effective for
Limitation Years beginning on or after January 1, 2008. the Plan was amended to
conform with the regulations issued under Section 415 of the Code.
 
Effective October 1, 2009, the Plan was amended to freeze the Plan by excluding
from participation any new Employees and certain rehired Employees who are hired
or rehired on or after that date.


Effective January 1, 2010, the Plan is amended and restated to incorporate
amendments adopted since the prior restatement dated October 1, 2005, and to
conform with the applicable provisions of the Pension Protection Act of 2006
(and the Internal Revenue Service regulations thereunder) and the Heroes
Earnings Assistance and Relief Tax Act of 2008, as of the dates the provisions
of such Acts and regulations are effective with respect to the Plan.




 
1

--------------------------------------------------------------------------------

 
SECTION 1.  DEFINITIONS


The following words and phrases, as used herein, shall have the following
meanings, unless a different meaning is plainly required by the context:


1.1           “Accrued Retirement Allowance” means the amount of Retirement
Allowance determined in accordance with Section 4.1 (Normal Retirement
Allowance) as of the determination date.


1.2           “Actuarial Equivalent” means, except as otherwise provided in the
Plan, an amount of equal value when computed on the basis of the Unisex
Pension-1984 Table with a four year age setback and an interest rate of 5% per
annum compounded annually.


However, for purposes of Option F under Section 8.2 (Optional Forms of Payment),
and provided their use results in a larger lump sum value, the five percent (5%)
above shall be replaced by the interest rates published by the Pension Benefit
Guaranty Corporation (“PBGC”) for plans which terminate in the month of October
of the Plan Year in which the lump sum payment is made.  Notwithstanding the
prior sentence, effective for Annuity Starting Dates on and after October 1,
2000, in no event shall the lump sum value for purposes of Section 8.2 be less
than the amount determined by using the IRS Mortality Table and the IRS Interest
Rate.


For purposes of Option C under Section 8.2 (Optional Forms of Payment), an
amount of equal value when computed on the basis of:


    (a)         with respect to Participants, a 65% male and 35% female blend of
the UP-94 Mortality Table projected to 2002 with Scale AA and an interest rate
of 6%; and


(b) with respect to Beneficiaries, a 65% female and 35% male blend of the UP-94
Mortality Table projected to 2002 with Scale AA and an interest rate of 6%.


1.3           “Actuary” means an individual who is an enrolled actuary under the
provisions of the Employee Retirement Income Security Act of 1974, or a firm of
actuaries which has on its staff such an actuary, as appointed by the Company.


1.4           “Additional Allowance” means the annual amount of Retirement
Allowance payable to a Participant as a result of his or her having made
Contributions to the Plan.


1.5           “Additional Allowance Account” means the sum of the amounts
contributed by a Contributor accumulated with Interest less the sum of any
Additional Allowance payments made up to such date to or on behalf of such
Contributor.


1.6           “Affiliate” means an Employer and any corporation which is a
member of a controlled group of corporations (as defined in Section 414(b) of
the Code) which includes an Employer; any trade or business (whether or not
incorporated which is under common control (as defined in Section 414(c) of the
Code) with an Employer; any organization (whether or not incorporated) which is
a member of an affiliated service group (as defined in Section 414(m) of the
Code) which includes an Employer; and any other entity required to be aggregated
with an Employer pursuant to regulations under Section 414(o) of the Code).  For
purposes under the Plan of determining whether or not a person is an Employee
and the periods of employment of such person, each such other company shall be
included as an “Affiliate” only for such period or periods during which such
other company is a member of the controlled group, under common control, an
affiliated service group, or otherwise required to be aggregated.
 
1.7           “Annuity Starting Date” means, unless the Plan expressly provides
otherwise, the first day of the first period for which an amount is due as an
annuity or any other form.  If a Participant who remains in service after his or
her Normal Retirement Date elects different commencement dates for his or her
Basic Allowance and Additional Allowance, he or she shall have different Annuity
Starting Dates with respect to such allowances.


1.8           “Basic Allowance” means the annual amount of Retirement Allowance
payable to a Participant without regard to his or her having made Contributions
to the Plan.


1.9           “Beneficiary” means the person or persons designated by a
Participant in accordance with the provisions of Section 6.3 (Designation of
Beneficiary) to receive benefits under the Plan, other than as a life annuity,
as a result of the death of the Participant.


1.10           “Board of Directors” means the Board of Directors of the Company.


1.11           “Break in Service” means a period which constitutes a break in an
Employee’s Service, as provided in Section 1.48(a).


1.12           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
1.13           “Committee” means the Benefit Administration Committee (known as
the Pension Administration Committee prior to January 1, 1995) appointed in
accordance with Section 9 (Administration of the Plan).  Prior to January 1,
2000, certain responsibilities of the Committee were delegated to an entity
known as the Retirement Board.


1.14           “Company” means New Jersey Natural Gas Company or any successor
thereto by merger, purchase or otherwise.
 
1.15           “Compensation” means the base wage or salary or amounts in lieu
of base wage or salary, paid in cash or its equivalent, of an
Employee.  Commissions shall be included in Compensation for the period for
which they are earned, rather than the period for which they are
paid.  Compensation shall also include any “Deferred Contributions” made
pursuant to a salary reduction election under the New Jersey Resources
Corporation Employees’ Retirement Savings Plan and pre-tax contributions under a
“cafeteria plan” (as defined under Section 125 of the Code and its applicable
regulations) or under a “qualified transportation fringe” (as defined under
Section 132(f) of the Code and its applicable regulations) and remuneration for
accrued vacation time.  Compensation shall not include overtime pay, bonuses,
reimbursement for expenses, company contributions to the payment of premiums on
Employee’s insurance policies or any other special payments over and above base
wage or salary and commissions.  While an Employee is not actively working on
account of a disability and is not receiving his or her regular earnings, his or
her base rate of wage or salary in effect immediately prior to his or her
disability shall be deemed to be his or her Compensation during the period of
such disability.


 
2

--------------------------------------------------------------------------------

 
 
If a Participant’s Credited Service includes any period under Section 1.20(f),
the Participant’s Compensation shall be determined as if he or she were an
Employee during such period of Credited Service.


With respect to Plan Years beginning after December 31, 1988 and before January
1, 1994, in no event will Compensation exceed $200,000, as adjusted from time to
time by the Secretary of the Treasury in accordance with Section 415(d) of the
Code and with respect to Plan Years beginning after December 31, 1993, in no
event will Compensation exceed $150,000, as adjusted from time to time by the
Secretary of the Treasury in accordance with Section 401(a)(17) of the
Code.  For any Plan Year commencing on or after January 1, 2002, annual
Compensation taken into account for any purpose under the Plan shall not exceed
$200,000, as adjusted from time to time by the Secretary of the Treasury in
accordance with Section 401(a)(17) of the Code.  For purposes of determining
benefit accruals in Plan Years beginning after December 31, 2001, annual
Compensation for Plan Years beginning before January 1, 2002 shall not exceed
$200,000 for Participants with at least one Hour of Service after December 31,
2001.  The cost-of-living adjustment in effect for a calendar year applies to
annual compensation for the determination period that begins within such
calendar year.  If compensation for any prior Plan Year is taken into account in
determining an Employee’s benefits for the current year, the compensation for
such prior year is subject to the applicable annual compensation limit in effect
for that prior year.
 
1.16           “Contingent Participant” means the person so designated by the
Participant to receive life annuity survivor benefits as a result of the death
of the Participant in accordance with the election of an option under Section
8.2 (Optional forms) or Section 6.1 (Prior to Retirement).


1.17           “Contributions” of a Participant means the sum of his or her
contributions under the Plan which have not been withdrawn, not including
Interest thereon.


1.18           “Contributor” means any Participant who has made contributions
under the Plan, and who has not withdrawn all of his or her Contributions, or is
otherwise entitled to a residual benefit arising from contributions previously
withdrawn from the Plan.


1.19           “Covered Compensation” means, for any Participant, the amount of
Final Average Compensation which does not exceed the average (without indexing)
of the taxable wage bases in effect under Section 230 of the Social Security Act
for each year in the 35 calendar year period ending with the last day of the
calendar year in which the Participant reaches his or her Social Security
Retirement Age based on the Social Security Act as in effect on the date of the
Participant’s termination of employment and computed as if the maximum taxable
wage base for the year of his or her termination of employment continued to
apply for all succeeding years.  No increase in Covered Compensation shall
decrease a Participant’s accrued benefit under the Plan.


1.20           “Credited Service” means as follows:


(a)           With respect to a Participant who was a Participant on September
30, 1976, Credited Service for service rendered through that date shall be equal
to the “Creditable Service” recognized through September 30, 1976 under the
terms of the Plan in effect on that date.


(b)           Except as provided below, all Service on and after October 1, 1976
as an Employee shall be Credited Service under the Plan.  Any period between a
Severance from Service Date and a reemployment date which is counted as Service
as provided in Section 1.48(a) shall not be counted as Credited Service.


(c)           Credited Service shall include, to the extent required by law, any
period of absence from service with an Employer due to service in the uniformed
services of the United States which is counted in a Participant’s Service as
provided in Section 1.48(d).


(d)           Credited Service shall include periods of absence on account of
injury or illness, or temporary layoff on account of reduction in force, leave
of absence granted to an Employee by an Employer, or periods of strike or
lockout which are counted in a Participant’s Service as provided in Section
1.48(e).


(e)           Except as provided in paragraph (f) below, Credited Service shall
not be credited for any period in which an individual is not an Employee but is
in the employ of an Employer.


Effective October 1, 2009, except for the purpose of determining eligibility for
an Early Retirement Date under Section 3.2, Credited Service shall not be
credited for any period in which an Employee is in the employ of an Employer but
is not permitted to begin or resume active participation in the Plan pursuant to
Section 2.1(b).


(f)           If:


(i)      a Participant is also a participant in the Represented Plan; and


(ii)      the last day the Participant earned Credited Service under this Plan
is later than the last day the Participant earned service for purposes of
benefit accrual under the Represented Plan;


then the Participant’s Credited Service under this Plan shall be determined as
if periods of service that would be taken into account in determining credited
service under the Represented Plan were periods of service as an Employee under
this Plan.
 
(g)           Credited Service shall be counted in full years only.  Six months
or more shall be treated as a full year.


(h)           In no event shall an Employee be deemed to have more than one year
of Credited Service with respect to any 12-consecutive month period.
 
1.21           “Disability Retirement Date” means the first day of any month
following the month in which a Participant becomes Totally and Permanently
Disabled and retires in accordance with Section 3.3.  Pursuant to Section
8.1(c), a Disability Retirement Date is not an Annuity Starting Date for
purposes of this Plan.


1.22           “Early Retirement Date” means the first day of any month within
the 10 years immediately preceding his or her Normal Retirement Date on which a
Participant retires in accordance with Section 3.2 (Early Retirement Date).
 


 
3

--------------------------------------------------------------------------------

 


1.23           “Employee” means any person who is employed by an Employer except
for persons whose terms and conditions of employment are determined by an
agreement between the Employer and a duly certified collective bargaining agent
unless and until the Employer and such an agent agree that the Plan shall apply
to such persons.


The term “Employee” shall not include (a) any Leased Employee, except as
otherwise provided by law or (b) any Employee who is a nonresident alien who
receives no earned income within the meaning of Section 911(d)(2) of the Code
from an Employer which constitutes income from sources within the United States
with in the meaning of Section 861(a) of the Code.  In addition, any person
classified as an independent contractor, consultant or person otherwise
designated as not eligible to participate in or receive benefits under the Plan
by an Employer or not on the payroll of an Employer shall, during such period,
be excluded from the definition of Employee, regardless of any such person’s
reclassification for such period by the Internal Revenue Service for tax
withholding purposes and even if such ineligible person is subsequently
determined to be an “employee” for such period by any other governmental or
judicial authority.


1.24           “Employer” means the Company and any Affiliate which, with the
approval of the Board of Directors, adopts the Plan as provided in Section 13.8.


1.25           “Excess Compensation” means the excess, if any, of the
Participant’s Final Average Compensation over his or her Covered Compensation.


1.26           “Final Average Compensation” means with respect to any
Participant, the average of his or her annual Compensation during the 60
consecutive months after 1965 and preceding the date of his or her termination
of employment (or during the total number of months of his or her Service
preceding the date of his or her termination of employment if less than 60
consecutive completed months) affording the highest such average.  Periods
during which a Participant has not incurred a Break in Service but during which
no Compensation is earned are included for purposes of determining Final Average
Compensation.


With respect to a Participant who is rehired by an Employer on or after October
1, 2009, the Final Average Compensation of such Participant shall be frozen as
of his or her previous termination of employment date unless he or she is
permitted to resume active participation in the Plan pursuant to Section 2.5 or
2.6.
 
1.27           “Highly Compensated Employee” means, for a calendar year
commencing on or after January 1, 1997, any employee of the Company or an
Affiliate (whether or not eligible for participation in the Plan) who:


(a)           was a 5 percent owner (as defined in Section 416(i) of the Code)
for such calendar year or the prior calendar year; or


(b)           for the preceding calendar year received Section 414(s)
Compensation in excess of $80,000 and was among the highest 20 percent of
employees for the preceding calendar year when ranked by Section 414(s)
Compensation paid for that year excluding, for purposes of determining the
number of such employees, such employees as the Committee may determine on a
consistent basis pursuant to Section 414(q) of the Code.  The $80,000 dollar
amount in the preceding sentence shall be adjusted from time to time for cost of
living in accordance with Section 414(q) of the Code ($110,000 for 2010).


Notwithstanding the foregoing, employees who are nonresident aliens and who
receive no earned income from the Company or an Affiliate which constitutes
income from sources within the United States shall be disregarded for all
purposes of this Section.


The Company’s top-paid group election as described above shall be used
consistently in determining Highly Compensated Employees for determination years
of all employee benefit plans of the Company and Affiliates for which Section
414(q) of the Code applies (other than a multiemployer plan) that begin with or
within the same calendar year, until such election is changed by Plan amendment
in accordance with IRS requirements.  Notwithstanding the foregoing, the
consistency provision in the preceding sentence shall not apply for the Plan
Year beginning in 1997 and, for Plan Years beginning in 1998 and 1999, shall
apply only with respect to all qualified retirement plans (other than a
multiemployer plan) of the Company and Affiliates.
 
For purposes of this Section 1.27, “Section 414(s) Compensation” means W-2
compensation as described in Treasury Regulations Section 1.414(s)-1(d)(2) and
1.415(c)-2(d)(4) and shall also include all amounts not currently included in
the Employee’s gross income by reason of Sections 125, 132(f), 402(e)(3),
402(h)(1)(B), 402(k) and 457(b) of the Code.
 
1.28           “Hours of Service” means, with respect to any applicable
computation period:


(a)           each hour for which the employee is paid or entitled to payment
for the performance of duties for an Employer;


(b)           each hour for which an employee is paid or entitled to payment by
an Employer on account of a period during which no duties are performed, whether
or not the employment relationship has terminated, due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, service in the
uniformed services of the United States or leave of absence, but not more than
501 hours for any single continuous period;


(c)           each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by an Employer, excluding any hour
credited under (a) or (b) above, which shall be credited to the computation
period or periods to which the award, agreement or payment pertains, rather than
to the computation period in which the award, agreement or payment is made;


(d)           each hour for which an employee would normally be credited under
paragraph (a) or (b) above during a period of Parental Leave; and


(e)           each hour for which an employee would normally be credited under
paragraph (a) or (b) above during a period of leave for the birth, adoption or
placement of a child, to care for a Spouse or an immediate family member with a
serious illness or for the employee’s own illness pursuant to the Family and
Medical Leave Act of 1993 and its regulations.


No hours shall be credited on account of any period during which the employee
performs no duties and receives payment solely for the purpose of complying with
unemployment compensation, workers’ compensation or disability insurance
laws.  The Hours of Service credited shall be determined as required by Title 29
of the Code of Federal Regulations, Section 2530.200b-2(b) and (c).
 
 
 
4

--------------------------------------------------------------------------------

 


1.29           “Interest” means, when used in connection with a Participant’s
Contributions, the actual earnings of the Retirement Allowance Fund, excluding
any capital gains or losses, credited on the basis of the average net balance
for the period covered by the credit, but effective October 1, 1977 not less
than 5% per annum, compounded annually.  In determining the amount of Additional
Allowance Account payable to a Participant or a Beneficiary, Interest shall be
credited from the previous September 30 up to the last day of the month
immediately preceding such payment on the basis of the rate established for the
last full Plan Year.  Solely for purposes of allocating accrued benefits between
Company-provided benefits and those provided by employee contributions in
accordance with Section 411(c) of the Internal Revenue Code, commencing October
1, 1988, total Interest will be the accumulated interest determined in
accordance with the preceding provisions of this Section, but not less than 120%
of the Federal midterm rate of interest under Section 1274 of the Internal
Revenue Code for the first day of each Plan Year beginning on or after that
date.


1.30           “Investment Manager” means an individual and/or other entity
appointed in accordance with Section 10.3 (Investment Manager) who has
acknowledged in writing that he or she is a fiduciary with respect to the Plan
and who is:


(a)           registered as an investment adviser under the Investment Advisers
Act of 1940; or


(b)           a bank, as defined in such Act; or


(c)           an insurance company qualified to manage, acquire or dispose of
assets of pension plans.


1.31           “IRS Interest Rate” means the annual rate of interest on 30-year
Treasury Securities as specified by the Commissioner of Internal Revenue for the
third full calendar month preceding the applicable Stability Period.  Effective
with Annuity Starting Dates on or after October 1, 2008, IRS Interest Rate means
the interest rate prescribed under Section 417(e)(3)(C) of the Code (as it reads
effective on and after the first date of the 2008 Plan Year), as in effect for
the third full calendar month preceding the applicable Stability Period.


1.32           “IRS Mortality Table” means the mortality table prescribed by the
Secretary of the Treasury under Section 417(e)(3)(A)(ii)(I) of the Code as in
effect on the first day of the applicable Stability Period.  However, when
determining the amount of a Retirement Allowance with an Annuity Starting Date
on or after September 30, 2002 and before October 1, 2008, the IRS Mortality
Table means the mortality table prescribed by Revenue Ruling 2001-62.  When
determining the amount of a Retirement Allowance with an Annuity Starting Date
on or after October 1, 2008, the IRS Mortality Table means the mortality table
prescribed under Section 417(e)(3)(B) of the Code (as it reads effective on and
after the first date of the 2008 Plan Year).


1.33           “Leased Employee” means any person (other than a common law
employee of an Employer) who, pursuant to an agreement between an Employer and
any other person (“leasing organization”), has performed services for the
Employer or any related persons determined in accordance with Section 414(n)(6)
of the Code on a substantially full-time basis for a period of at least one year
and such services are performed under the primary direction of or control by the
Employer.


1.34           “Normal Retirement Age” means an Employee’s 65th birthday.


1.35           “Normal Retirement Date” means the first day of the month
following the month in which a Participant’s Normal Retirement Age occurs.


1.36           “Parental Leave” means a period in which the employee is absent
from work immediately following his or her active employment because of the
employee’s pregnancy, the birth of the employee’s child, or the placement of a
child with the employee in connection with the adoption of that child by the
employee, for purposes of caring for that child for a period beginning
immediately following that birth or placement, provided such period of absence
commences on or after October 1, 1985.
 
1.37           “Participant” means any person who meets the requirements for
participation as provided in Section 2 (Participation).


1.38           “Plan” means the Plan for Retirement Allowances for
Non-Represented Employees as amended and restated as set forth herein, and as it
may hereafter be further amended from time to time.


1.39           “Plan Year” means the 12-month period October 1 to September 30.


1.40           “Postponed Retirement Date” means the first day of any month
following his or her Normal Retirement Date on which a Participant retires in
accordance with Section 3.4 (Postponed Retirement Date).


1.41           “Represented Additional Allowance” means the vested “Additional
Allowance” (as such term is defined in the Represented Plan) which would be
payable to the Participant.


1.42           “Represented Basic Allowance” means the vested “Basic Allowance”
(as such term is defined in the Represented Plan) which would be payable to the
Participant in the form of a single life annuity commencing on his or her Normal
Retirement Date or, for purposes of Section 4.7(a)(ii)(A), commencing on his or
her Postponed Retirement Date, determined under the provisions of the
Represented Plan on the date the Participant ceased to be a Represented
Employee.


1.43           “Represented Employee” means any person who is employed by an
Employer and whose terms and conditions of employment are determined by a
collective bargaining agreement between an Employer and Local Union 1820 of the
International Brotherhood of Electrical Workers, AFL-CIO.


1.44           “Represented Plan” means the New Jersey Natural Gas Company Plan
for Retirement Allowances for Represented Employees.


1.45           “Retirement Allowance” means annual payments under the Plan as
provided in Section 8.


1.46           “Retirement Allowance Fund” means all funds at any time held by
the Trustee for the purposes of the Plan, as provided for in Section 10
(Management of the Funds).


1.47           “Retirement Date” shall mean Normal, Early, Disability or
Postponed Retirement Date, whichever is applicable.
 
 
5

--------------------------------------------------------------------------------

 


1.48           “Service” means as follows:


(a)           Except as provided in paragraphs (b) through (h) below, Service,
with respect to services rendered on and after October, 1976 shall begin on the
date the Employee first completes an Hour of Service, or October 1, 1976, if
later, and end on the Employee’s Severance From Service Date.  If an Employee’s
employment is terminated and he or she is later reemployed within one year, the
period between his or her Severance From Service Date and the date of his or her
reemployment shall be included in his or her Service.  However, if his or her
employment is terminated during a period of absence from service for reasons
such as vacation, sickness, disability, layoff, or leave of absence approved by
an Employer, Service shall be counted for the period from his or her Severance
From Service Date to the date of his or her reemployment only if he or she is
reemployed within one year of the first day of that absence.  A Break in Service
shall occur if an Employee is not reemployed within one year after a Severance
From Service Date; provided, however, that if an Employee’s employment is
terminated or if the Employee is otherwise absent from work because of Parental
Leave, a Break in Service shall occur only if the Employee is not reemployed or
does not return to active service within two years of his or her Severance From
Service Date; and provided further, that the first year of such absence for
Parental Leave, measured from his or her Severance From Service Date, shall not
be considered in determining the Employee’s “period of Break in Service” for
purposes of Section 7.4, 7.5 or 7.6.  If the Employee has a Break in Service,
any period before the Break in Service shall be excluded from his or her
Service, except as provided in Section 7.4, 7.5 or 7.6.
 
(b)           With respect to any person who was employed by the Company on
September 30, 1976, Service for service rendered through that date shall be
equal to “Creditable Service” recognized through September 30, 1976 under the
terms of the Plan as in effect on that date.


(c)           For Employees transferred from the payroll of Jersey Central Power
& Light Company as of June 3, 1952, Service shall include continuous employment
prior to June 3, 1952 with Jersey Central Power & Light Company or any
predecessor, subsidiary, or affiliate of that company as certified to the
Company by Jersey Central Power & Light Company.


(d)           If an Employee shall have been absent from the service of an
Employer because of service in the uniformed services of the United States and
if he or she shall have returned to the service of an Employer having applied to
return while his or her reemployment rights were protected by law, that absence
shall not count as a Break in Service, but instead shall be counted as Service.


(e)           Absence on account of injury or illness, or temporary layoff on
account of reduction in force or leave of absence granted to an Employee by an
Employer shall be included as Service.  The Employer’s decision as to what
constitutes a temporary layoff shall be final and conclusive.  In no event shall
a strike or lockout be considered a Break in Service or a termination of
employment within the meaning of this Section.


(f)           For purposes of determining eligibility for participation and
vesting, each of the following periods of service shall be counted in a person’s
Service to the extent that it would be recognized under paragraphs (a) through
(e) above with respect to Employees:


(i)           a period of service as an employee, but not an Employee, of an
Employer; or


(ii)           in the case of a person who is a Leased Employee before or after
a period of service as an Employee, a period during which he or she has
performed services for an Employer as a Leased Employee.


The Break in Service rules of Section 7.5 or 7.6 shall be applied as though all
such periods of service were service as an Employee.


(g)           Service shall be counted in years, months, and days.


(h)           In no event shall an Employee be deemed to have more than one year
of Service with respect to any 12-consecutive month period.


1.49           “Severance From Service Date” means the earlier of (a) the date
an Employee quits, retires, is discharged, or dies, or (b) the last day of an
approved leave of absence, or if later, the first anniversary of the date on
which an Employee is first absent from service, with or without pay, for any
reason such as vacation, sickness, disability, layoff, or leave of absence.


1.50           “Social Security Retirement Age” means age 65 with respect to a
Participant who was born before January 1, 1938; age 66 with respect to a
Participant who was born after December 31, 1937 and before January 1, 1955; and
age 67 with respect to a Participant who was born after December 31, 1954.


1.51           “Spousal Consent” means the irrevocable written consent given by
a Participant’s Spouse to an election made by the Participant of an optional
form of payment or a designation of a specified Beneficiary or Contingent
Participant as provided in Sections 6.3 and 8.3.  The optional form or specified
Beneficiary or Contingent Participant shall not be changed unless further
Spousal Consent is given, unless the Spouse expressly waives the right to
consent to any future changes.  Spousal Consent shall be duly witnessed by a
Plan representative or notary public and shall acknowledge the effect on the
Spouse of the Participant’s election.  The requirement for Spousal Consent may
be waived by the Committee in the event that the Participant establishes to its
satisfaction that he or she has no Spouse, that such Spouse cannot be located,
or under such other circumstances as may be permitted under applicable U.S.
Treasury Department regulations.  Spousal Consent shall be applicable only to
the particular Spouse who provides such consent.
 
1.52           “Spouse” means a person of the opposite sex of the Participant
who is the Participant’s legal spouse as recognized under the Defense of
Marriage Act of 1996.


1.53           “Stability Period” means the Plan Year in which occurs the
Annuity Starting Date for the distribution.


1.54           “Totally and Permanently Disabled” means that a physical or
mental condition renders a Participant disabled to the extent that he or she is
eligible for and receives disability benefits under the Social Security Act.  In
the event that a Participant ceases to receive disability benefits under the
Social Security Act, he or she shall no longer be considered to be Totally and
Permanently Disabled for purposes of the Plan.


A Participant in receipt of a disability Retirement Allowance may be required to
submit to evidence of his or her continued eligibility for disability benefits
under the Social Security Act, at any time prior to his or her Normal Retirement
Date, but not more often than semiannually, to determine whether he or she
continues to be Totally and Permanently Disabled.  If it is found that he or she
is no longer entitled to such Social Security disability benefits, or in the
event the disabled Participant refuses to submit evidence of his or her
continued eligibility for such Social Security disability benefits, his or her
disability Retirement Allowance shall cease.


1.55           “Trustee” means the corporate trustee and/or insurance company
appointed in accordance with Section 10.2 (Trustee).
 
6

--------------------------------------------------------------------------------

 


SECTION 2.  PARTICIPATION


2.1           Eligibility Requirements


(a)           Each person who was covered under the Plan on September 30, 2009
shall continue as a Participant.  Except to the extent excluded from
participation under Section 2.1(b) below, each Employee hired on or before
September 30, 2009 shall become a Participant as of the first day of the month
coincident with or next following the date on which he or she has both attained
age 21 and has completed 1 year of Service.


(b)           Participation in this Plan is frozen as of September 30,
2009.  Anyone hired, rehired or transferred to employment with an Employer on or
after October 1, 2009 shall not be eligible to join the Plan or accrue
additional benefits under the Plan except as set forth below.


Notwithstanding the foregoing, on or after October 1, 2009:


(i)           A former Employee who is rehired as an Employee may be eligible to
resume active participation in the Plan if he or she meets the requirements of
Section 2.5.


(ii)           An employee who transfers to an Employer to assume a position as
an Employee or who is transferred from an ineligible position to a position as
an Employee with the same Employer, may be eligible to begin or resume active
participation in the Plan if he or she meets the requirements of Section 2.6.


2.2           Continuation of Participation


Each Participant shall continue to be such after he or she ceases to be an
Employee, provided he or she continues to be entitled to retirement or vested
benefits in accordance with Section 3 (Retirement Date) or 7 (In Event of
Termination of Employment).


2.3           Contributory Participation Requirements


Each Participant who was a Contributor on October 1, 1977 shall continue to be a
Contributor unless he or she elects not to do so.


Each other Participant was eligible to become a Contributor as of the first day
of the payroll period following the date he or she became a Participant but not
on or after June 1, 1984.


Each Participant who elected to become a Contributor had to file with the
Committee a signed membership form at least one week prior to the date as of
which he or she was to become a Contributor.  The membership form, furnished for
this purpose, gave such information as the Committee required, and authorized
the deduction of the Participant’s contributions from his or her pay.


2.4           Transfer to Non-covered Status


If a Participant ceases to meet the definition of Employee as set forth in
Section 1.23 (Employee) but continues in the employment of the Company or an
Affiliate, his or her Service shall not be broken and he or she shall continue
to be a Participant.  However, his or her Accrued Retirement Allowance shall
remain unchanged unless and until such time as he or she may again become an
Employee.  In the event of the termination of employment or retirement of such a
Participant before again becoming an Employee, he or she shall be entitled to
benefits hereunder only to the extent, if any, applicable under the Plan as in
effect on the date as of which he or she ceased to be an Employee, unless the
Plan expressly provides otherwise.
 
2.5           Reemployment on or after October 1, 2009


A former Employee who is rehired on or after October 1, 2009 and who was a
Participant immediately prior to his or her termination of employment, may
resume active participation in this Plan provided he or she is rehired no later
than two years after his or her termination of employment. Such rehired
Participant will also be subject to the applicable provisions of Sections 7.3,
7.4, 7.5 and 7.7.


2.6           Transfers on or after October 1, 2009


An employee who was hired before October 1, 2009 and who becomes an Employee
from (a) a position as an employee of an Affiliate which has not adopted the
Plan, or (b) a position as an employee of an Employer that is ineligible to
participate in this Plan, may begin or resume active participation in this Plan
as of such transfer date provided, however, that if the Employee is beginning
participation in this Plan, such participation is also subject to the Employee
meeting the eligibility requirements described in Section 2.1(a).


 
7

--------------------------------------------------------------------------------

 


SECTION 3.  RETIREMENT DATE


3.1           Normal Retirement Date


A Participant who terminates employment and retires on his or her Normal
Retirement Date will be entitled to a Retirement Allowance determined in
accordance with Section 4 (Amount of Retirement Allowance) payable for life in
monthly installments commencing on his or her Normal Retirement Date.


3.2           Early Retirement Date


A Participant who has completed 20 or more years of Credited Service may
terminate employment and retire on an Early Retirement Date and shall be
entitled to a Retirement Allowance determined in accordance with Section 4
(Amount of Retirement Allowance), payable for life in monthly installments
commencing on his or her Normal Retirement Date or, at the Participant’s
election, on the first day of any earlier month on or after his or her Early
Retirement Date.


3.3           Disability Retirement Date


If a Participant who has at least 5 years of Service becomes Totally and
Permanently Disabled while an Employee and before Normal Retirement Date, he or
she may terminate employment and retire as of a Disability Retirement Date
(provided he or she is still Totally and Permanently Disabled on that date) and
shall be entitled to a Retirement Allowance determined in accordance with
Section 4 (Amount of Retirement Allowance) and payable as provided in Section
4.6 (Disability Retirement Allowance) in monthly installments commencing on his
or her Disability Retirement Date.


If a Participant who has at least 5 years of Service becomes entitled to
disability benefits under an Employer’s Long Term Disability (LTD) Plan, he or
she may (a) if eligible, retire as of a Disability Retirement Date as provided
in the above paragraph, or (b) be treated as if he or she were on an approved
leave of absence and continue as an active Participant as long as he or she
remains entitled to LTD benefits and such period of approved leave of absence
shall be included in his or her Service and his or her Credited Service.  Such
approved leave of absence shall terminate and any additional service crediting
will end as of the earlier of:  (a) the Participant’s death; (b) the date the
Participant is no longer Totally and Permanently Disabled; or (c) the date as of
which the Participant’s disability benefits under an Employer’s Long Term
Disability (LTD) Plan end.  Any Credited Service earned during such period of
disability will be included in the calculation of the Participant’s Retirement
Allowance at his or her Annuity Starting Date determined in accordance with the
provisions of Section 3.1 (Normal Retirement Date), Section 3.2 (Early
Retirement Date), Section 3.4 (Postponed Retirement Date) or Section 7.2 (Vested
Participants), as applicable.


3.4           Postponed Retirement Date


A Participant may continue in active service after reaching his or her Normal
Retirement Date.


A Participant whose employment is so continued may terminate employment and
retire as of a Postponed Retirement Date and shall be entitled to a Basic
Allowance determined in accordance with Section 4.2 (Basic Allowance), payable
for life in monthly installments commencing on his or her Postponed Retirement
Date.


If the Participant has contributed toward an Additional Allowance, his or her
Additional Allowance shall commence on his or her Normal Retirement Date
regardless of the continuance of his or her employment in accordance with this
Section 3.4, unless the Participant elects to defer the commencement of his or
her Additional Allowance payments until his or her Postponed Retirement
Date.  Also, a Participant continuing in active service after reaching his or
her Normal Retirement Date will be deemed to have suspended making Contributions
unless such Participant elects otherwise.
 
3.5           Reemployment of a Participant Currently in Receipt of a Retirement
Allowance


If a Participant in receipt of a Retirement Allowance is reemployed by an
Employer, his or her Retirement Allowance payments shall be suspended for each
month during the period of such reemployment in which he or she performs
services for an Employer for at least eight days.  However, Additional Allowance
payments shall not be suspended after the Participant’s Normal Retirement Date
unless the Participant elects otherwise.  Any election of an optional form of
payment with respect to suspended payment shall be void.  Any Service and
Credited Service to which the Participant was entitled when he or she retired or
terminated service shall be restored.


Subject to the provisions of Section 2.5, a Participant who is rehired as an
Employee may become an active Participant as of the first day of the month
following his or her reemployment provided he or she is then an Employee.


Upon the subsequent retirement of a Participant who resumed active participation
in the Plan upon rehire, his or her Basic Allowance shall be based on the
benefit formula then in effect and his or her Compensation and Credited Service
before and after the period when he or she was not in the service of the
Employer reduced by an amount of Actuarial Equivalent value to the Basic
Allowance payments he or she received before the earlier of the date of his or
her reemployment or his or her Normal Retirement Date.  The Participant’s Basic
Allowance upon later retirement shall never be less than the amount of his or
her previous Basic Allowance modified to elect any optional form of payment in
effect on his or her later retirement.


Upon the subsequent retirement of a Participant who was not eligible to resume
active participation in the Plan pursuant to Section 2.5, the provisions of the
paragraph above shall apply except his or her Basic Allowance shall be based on
the benefit formula in effect on the date he or she previously terminated
employment (including, if applicable, the Early Retirement Allowance reduction
factors in effect at such time) and his or her Final Average Compensation and
Credited Service determined as of that date.


 
8

--------------------------------------------------------------------------------

 






Notwithstanding the foregoing, if a Participant in receipt of a Retirement
Allowance is reemployed by an Employer for a special project expected to last
less than one year, his or her Retirement Allowance shall not be suspended
during his or her period of reemployment, and his or her Retirement Allowance
payments shall not be adjusted to take into account his or her Compensation
during his or her period of reemployment.


If a Participant’s Additional Allowance payments are suspended, upon his or her
subsequent retirement:


(a)           if the Participant’s subsequent retirement is prior to his or her
Normal Retirement Date, his or her Additional Allowance shall be based on the
provisions of the Plan then in effect and his or her Contributions before and
after the period when he or she was not in the service of the Employer; or


(b)           if the Participant’s subsequent retirement is on or after his or
her Normal Retirement Date but prior to April 1 of the calendar year following
the calendar year in which he or she attains age 70½, his or her Additional
Allowance shall be equal to the greater of:


(i)           the amount of Additional Allowance determined in accordance with
Section 4.3 (Additional Allowance) based on Contributions at the Participant’s
Postponed Retirement Date; and


(ii)           an amount of Actuarial Equivalent value to the Additional
Allowance to which the Participant was receiving, determined as of the date the
Participant’s Additional Allowance payments are first suspended, recomputed as
of the date of the Participant’s subsequent retirement.




 
9

--------------------------------------------------------------------------------

 


SECTION 4.  AMOUNT OF RETIREMENT ALLOWANCE


4.1           Normal Retirement Allowance


(a)           The Retirement Allowance to commence upon a Participant’s Normal
Retirement Date and payable during his or her lifetime shall comprise (i) the
Basic Allowance described in Section 4.2 and (ii) in the case of a Contributor,
the Additional Allowance described in Section 4.3.


(b)           If a Participant who is rehired on or after October 1, 2009 and
has Service restored pursuant to Sections 7.3, 7.4, 7.5 or 7.6 is not eligible
to be an active Participant after rehire pursuant to Section 2.5, the Retirement
Allowance shall be based on the benefit formula (Section 4.2 and Section 4.3) in
effect under the Plan at the time of such Participant’s last termination of
employment date occurring before October 1, 2009.


4.2           Basic Allowance


(a)           For retirements occurring on or after October 1, 1989 but prior to
December 1, 2003, the annual amount of a Participant’s Basic Allowance shall be
equal to the sum of:


(i)           1.10% of the Participant’s Covered Compensation; plus


(ii)           1.65% of his or her Excess Compensation;


multiplied by the number of years of his or her Credited Service not in excess
of 35 years;


PLUS


(iii)           1.25% of the Participant’s Final Average Compensation multiplied
by the number of years of his or her Credited Service in excess of 35 years;


reduced by, solely in the case of a Participant who is also a participant in the
Represented Plan and whose Credited Service under this Plan includes any period
determined under Section 1.20(f), the Participant’s Represented Basic Allowance.


(b)           For retirements occurring on or after December 1, 2003, the annual
amount of a Participant’s Basic Allowance shall be equal to the sum of:


(i)           1.10% of the Participant’s Covered Compensation; plus


(ii)           1.65% of his or her Excess Compensation;


multiplied by the number of years of his or her Credited Service not in excess
of 28 years;


PLUS


(iii)           1.25% of the Participant’s Covered Compensation; plus


(iv)           1.65% of his or her Excess Compensation;


multiplied by the number of years of his or her Credited Service in excess of 28
years;


reduced by, solely in the case of a Participant who is also a participant in the
Represented Plan and whose Credited Service under this Plan includes any period
determined under Section 1.20(f), the Participant’s Represented Basic Allowance.
 
In no event shall the pension determined under this Section 4.2 be less than the
pension which would have been provided under the terms of the Plan as in effect
on September 30, 1989, assuming the Participant terminated his or her employment
on such date.  Also, any Participant who retires or terminates employment on or
after October 1, 1989, other than a Participant whose Compensation exceeds the
dollar limit contained in Section 414(q)(1)(B) of the Code, shall be entitled to
receive a pension at least as large as that which would have been payable under
the terms of the Plan as in effect on September 30, 1989 on the earlier of
December 31, 1989 or the date such Participant’s employment terminates.  The
pension determined under this Section 4.2 is also subject to the provisions of
Section 4.11.


The Basic Allowance shall be increased by 20% for the first year following the
Annuity Starting Date or, in the case of a disability Retirement Allowance,
following the date as of which the disability Retirement Allowance commences.


4.3           Additional Allowance


The annual amount of a Contributor’s Additional Allowance shall be equal to 25%
of his or her Contributions.
 
4.4           Maximum Benefit
 
(a)The provisions of Section 415 of the Code are incorporated into the Plan by
reference effective with the first Limitation Year beginning on or after July 1,
2007.  The following provisions of this Section that reflect the increased
limitations of Section 415(b) of the Code effective on and after January 1, 2002
shall apply to all Participants (with benefits limited by Section 415(b) of the
Code) who had an Accrued Benefit under the Plan immediately prior to January 1,
2002 (other than an Accrued Benefit resulting from a benefit increase due solely
to increases in limitations under Section 415(b)).



 
10

--------------------------------------------------------------------------------

 
 
       (b)           Notwithstanding any other provision of the Plan, the annual
benefit to which a Participant is entitled under the Plan shall not, in any
Limitation Year, be an amount that would exceed the applicable limitations under
Section 415 of the Code and regulations thereunder.  If the benefit payable
under the Plan would (but for this Section) exceed the limitations of Section
415 of the Code by reason of a benefit payable under another defined benefit
plan aggregated with this Plan under Section 415(f) of the Code, the benefit
under this Plan shall be reduced before any reductions are made under such other
plan.


(c)           As of January 1 of each calendar year commencing on or after
January 1, 2002, the dollar limitation as determined by the Commissioner of
Internal Revenue for that calendar year shall become effective as the maximum
permissible dollar amount of benefit payable under the Plan during the
Limitation Year coincident with that calendar year.  Such dollar limitation
shall apply to Participants who retire during the Limitation Year but not to
Participants who retired prior to that Limitation Year. 


(d)           The term “remuneration” for purposes of applying the applicable
limitations under Section 415 of the Code with respect to any Participant shall
mean the wages, salaries and other amounts paid in respect of such Participant
by the Company or any Affiliate for personal services actually rendered and
including any elective amounts that are not includible in gross income of the
Participant by reason of Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k), or 457(b) of the Code.  For Limitation Years beginning on or after July
1, 2007, for purposes of applying the maximum benefit limitations under this
Section 4.4, remuneration shall also include compensation paid by the later of
2½ months after an Employee’s severance from employment with the Company and all
Affiliates or the end of the  Limitation Year that includes the date of the
Employee’s severance from employment, if, absent a severance from employment,
such payment would have been paid to the Employee while the Employee continued
in employment with the Company or an Affiliate, and is regular compensation for
services during the Employee’s regular working hours, compensation for services
outside the Employee’s regular working hours (such as overtime or shift
differential), commissions, bonuses or other similar compensation.
 
Effective as of January 1, 2009, in accordance with the provisions of Section
414(u)(12) of the Code and any related regulations, remuneration shall include
any differential wage payments paid to an Employee or former Employee by the
Company during the period such Employee is performing qualified military
service.


In addition, effective for Limitation Years beginning on or after July 1, 2007,
for purposes of applying the maximum benefit limitations under this Section 4.4,
remuneration as defined herein shall not exceed the limitation on compensation
under Section 401(a)(17) of the Code.


(e)           Notwithstanding the above, the maximum Retirement Allowance
payable to a Participant who has a Freeze Date enumerated below shall not be
less than his or her Old Law Benefit.  A Participant’s “Old Law Benefit” at any
date is the maximum benefit he or she would be entitled to receive at such date,
determined without regard to any changes in the terms and conditions of the Plan
after December 8, 1994, without regard to any benefits that accrue under the
Plan after his or her Freeze Date, and without regard to any cost of living
changes that become effective after his or her Freeze Date.  The Freeze Date of
a Participant whose Retirement Allowance commences on or after January 1, 1995
and before January 1, 2000 shall be December 31, 1999.


(f)           The Limitation Year is the calendar year.


4.5           Early Retirement Allowance


The annual amount of Retirement Allowance for a Participant retiring under
Section 3.2 (Early Retirement Date) shall be either (a) or (b), as elected by
the Participant:


(a)           The amount of his or her Accrued Retirement Allowance; Retirement
Allowance payments shall commence on the Participant’s Normal Retirement Date.


(b)           For Participants whose last day of Service is before December 8,
1993, the amount determined in accordance with (a) above, reduced by 5% for each
year (0.41667% per month) by which the Annuity Starting Date (which may be the
first day of any month on or after the Participant’s Early Retirement Date but
not later than his or her Normal Retirement Date) precedes his or her Normal
Retirement Date.


For Participants whose last day of Service is on or after December 8, 1993, the
percentage of the amount determined in accordance with (a) above as determined
from the table below:
 
 
Last Day of Service:
October 1, 1993 through December 7, 1993
 
December 8, 1993 through December 31, 1998
On or After
January 1, 1998
 
Annuity Starting Date:
On or After
October 1, 1993
December 8, 1993 through December 7, 1994
December 8, 1994 through December 7, 1995
On or After
December 8, 1995
On or After
January 1, 1998
Age at Benefit Commencement
         
65
100%
100%
100%
100%
100%
64
95%
100%
100%
100%
100%
63
90%
90%
100%
100%
100%
62
85%
85%
90%
100%
100%
61
80%
80%
80%
90%
100%
60
75%
75%
75%
75%
100%
59
70%
70%
70%
70%
70%
58
65%
65%
65%
65%
65%
57
60%
60%
60%
60%
60%
56
55%
55%
55%
55%
55%
55
50%
50%
50%
50%
50%



(c)           If a Participant who is rehired on or after October 1, 2009 and
has Service restored pursuant to Sections 7.3, 7.4, 7.5 or 7.6 is not eligible
to be an active Participant after rehire, the reduction factors in Section
4.5(b) shall be those in effect under the Plan at the time of such Participant’s
last termination of employment date occurring before October 1, 2009.


 
11

--------------------------------------------------------------------------------

 


4.6           Disability Retirement Allowance


The annual amount of Disability Retirement Allowance for a Participant retiring
under Section 3.3 (Disability Retirement Date) shall be determined in accordance
with Section 4.1 above and shall be paid to the Participant monthly until the
earlier of (a) the Participant’s death; (b) the date the Participant is no
longer Totally and Permanently Disabled; or (c) the Participant’s Normal
Retirement Date.  Payment will commence in accordance with the provisions of
Section 8 (Forms of Retirement Allowance) applicable to a Disability Retirement
Allowance.


When a Participant is no longer eligible to receive a Disability Retirement
Allowance, he or she will be entitled to retire in accordance with the
provisions of Section 3.1 (Normal Retirement Date), Section 3.2 (Early
Retirement Date), Section 3.4 (Postponed Retirement Date) or Section 7.2 (Vested
Participants), as applicable.


A Participant who is disabled to the extent that he or she would have been
considered “Totally and Permanently Disabled” under the terms of the Plan before
it was amended, effective October 1, 1976, but is not Totally and Permanently
Disabled for purposes of the Plan after such amendment, shall be entitled to
retire and receive a Retirement Allowance determined in accordance with the Plan
before it was amended effective October 1, 1976.


If the Participant dies before his or her Annuity Starting Date, any death
benefits will be determined under the applicable provisions of Section 6.


4.7           Postponed Retirement Allowance


(a)           (i)           The Basic Allowance for a Participant retiring under
Section 3.4 (Postponed Retirement Date) shall commence on his or her Postponed
Retirement Date.


(ii)           The annual amount of Basic Allowance for a Participant retiring
under Section 3.4 (Postponed retirement date) shall equal to the greater of:


(A)           the amount of Basic Allowance determined in accordance with
Section 4.2 (Basic Allowance) based on Credited Service and Final Average
Compensation at the Participant’s Postponed Retirement Date; or


(B)           the amount of Basic Allowance to which the Participant would have
been entitled under Section 4.2 (Basic Allowance) if he or she had retired on
his or her Normal Retirement Date increased by an amount of Actuarial Equivalent
value to the monthly payments which would have been payable with respect to each
month during the postponement period which is a Non-suspendible Month.


(iii)           Notwithstanding subparagraphs (i) and (ii) above, in the event a
Participant remains in service after the April 1 of the calendar year following
the calendar year in which he or she attains age 70½, and is not required to
commence payment of his or her Basic Allowance while in service under the
provisions of Section 8.4(b), then his or her Basic Allowance shall be the
greater of (A) the amount of Basic Allowance determined in accordance with
Section 4.2 (Basic Allowance) based on Credited Service and Final Average
Compensation at the Participant’s Postponed Retirement Date; or (B) an amount of
Actuarial Equivalent value to the Basic Allowance to which the Participant would
have been entitled to under Section 4.2 (Basic Allowance) if he or she had
retired on such April 1 (“said date”) recomputed in accordance with regulations
issued by the Secretary of the Treasury as of the first day of each subsequent
Plan Year (and as of his or her actual Postponed Retirement Date) as if such
date were the Participant’s Postponed Retirement Date.  However, in the case of
a Participant who attained age 70½ prior to 1996, the preceding sentence shall
be modified by replacing “such April 1” in clause (B) with “the end of the Plan
Year preceding January 1, 1997” and “the first day of each subsequent Plan Year”
with “the end of each subsequent Plan Year.”  Amounts of Actuarial Equivalent
value shall be calculated using the Plan’s postponed retirement actuarial
equivalence factors and shall be applied on a year-by-year basis measured from
the aforesaid date.
 
(b)           (i)           The Additional Allowance for a Participant who
remains in service after his or her Normal Retirement Date shall commence on the
Participant’s Normal Retirement Date, unless the Participant elects, prior to
his or her Normal Retirement Date, to defer commencement until the Participant’s
Postponed Retirement Date.


(ii)           The annual amount of Additional Allowance for a Participant who
remains in service after his or her Normal Retirement Date and who does not
elect to defer commencement of his or her Additional Allowance shall be
determined in accordance with Section 4.3 (Additional Allowance).


(iii)           The annual amount of Additional Allowance for a Participant who
remains in service after his or her Normal Retirement Date and who does elect to
defer commencement of his or her Additional Allowance shall be equal to the
greater of:


(A)           the amount of Additional Allowance determined in accordance with
Section 4.3 (Additional Allowance) based on Contributions at the Participant’s
Postponed Retirement Date; or


(B)           an amount of Actuarial Equivalent value to the Additional
Allowance to which the Participant would have been entitled under Section 4.3
(Additional Allowance) if he or she had retired on his or her Normal Retirement
Date, recomputed as of the first day of each subsequent Plan Year (and as of his
or her actual Postponed Retirement Date) as if each such date were the
Participant’s Postponed Retirement Date.
 
(c)           In the event a Participant commences receipt of his or her
Retirement Allowance while in active service under the provisions of Section
8.4(b), such commencement date shall be the Participant’s Annuity Starting Date
for purposes of Section 8, and the Participant shall receive a postponed
Retirement Allowance commencing on such date in an amount determined as if he or
she had retired on the last day of the preceding calendar year.  As of each
succeeding December 31 prior to the Participant’s actual Postponed Retirement
Date (and as of his or her actual Postponed Retirement Date), the Participant’s
Retirement Allowance shall be recomputed to reflect additional accruals.  The
Participant’s recomputed Retirement Allowance shall then be paid as of the
following January 1 (or, if applicable, as of his or her Postponed Retirement
Date).  The Participant’s recomputed Retirement Allowance shall then be reduced
by the Actuarial Equivalent value of the total payments of his or her postponed
Retirement Allowance made with respect to monthly payments which were paid prior
to each such recomputation to arrive at the Participant’s postponed Retirement
Allowance; provided that no such reduction shall reduce the Participant’s
postponed Retirement Allowance below the amount of postponed Retirement
Allowance payable to the Participant prior to the recomputation of such
Retirement Allowance.



 
12

--------------------------------------------------------------------------------

 



4.8           Special Provision for Participants who were Hired Before December
8, 1974


For Employees hired before December 8, 1974, the Basic Allowance payable upon
any Retirement Date will, in no event, be less in amount than the Basic
Allowance to which such Employee would have been entitled had the terms of the
Plan prior to December 8, 1974 continued unchanged, and for purposes of
determining the Primary Insurance Amount the Social Security Benefit Table as in
effect of December 8, 1974 is used.


4.9           Non-duplication of Benefits


In addition to the reduction for a Participant’s Non-Represented Basic Allowance
set forth in Section 4.2, if a Participant is entitled to receive, or upon
application would be entitled to receive, any pension or retirement benefits
from any other plan to which the Company or any Affiliate contributes (other
than a social benefit program maintained by any governmental jurisdiction on a
compulsory basis, such as the Social Security Act of the United States, or the
New Jersey Resources Corporation Employees’ Retirement Savings Plan) then, to
the extent such benefits are based on periods of employment included as Credited
Service under this Plan, the amount thereof shall be deducted from the amount of
Retirement Allowance otherwise payable under this Plan with respect to such
period of Credited Service.
 
However, if the Participant contributed toward such other benefit, the portion
provided by his or her own contributions, or in case of a Participant who is
entitled to receive a Non-Represented Additional Allowance, the amount of such
Non-Represented Additional Allowance, shall not be so deducted.  In the event
that such other benefit is not paid at the same time and manner as the benefits
payable under this Plan, any benefit provided under this Plan shall include such
deduction made on an equitable basis as determined by the Committee.


4.10           Increased Benefits for Retirees


Effective January 1, 1981, Retirement Allowance payments, both Basic and
Additional Allowances, but excluding the extra 20% Basic Allowance payable in
the first year of retirement and any other supplemental pension which is not
payable for the Participant’s entire lifetime, being made to a Participant who
retired before January 1, 1981 (or to his or her Beneficiary or Contingent
Participant under an option elected in accordance with Section 6 (In Event of
Death) or Section 8 (Forms of Retirement Allowance)) were increased by 4% for
each year (including a fraction for each month) elapsed from the earlier of the
Participant’s Normal Retirement Date and his or her Annuity Starting Date to
January 1, 1981.


Effective January 1, 1988, Retirement Allowance payments, both Basic and
Additional Allowances, but excluding the extra 20% Basic Allowance payable in
the first year of retirement and any other supplemental pension which is not
payable for the Participant’s entire lifetime, being made to a Participant who
retired before January 1, 1988 (or to his or her Beneficiary or Contingent
Participant under Section 6 (In Event of Death) or an option elected in
accordance with Section 8 (Forms of Retirement Allowance)) shall be increased by
2% for each year (including a fraction for each month) elapsed from the later of
(a) January 1, 1981 or (b) the earlier of the Participant’s Normal Retirement
Date and his or her Annuity Starting Date, to January 1, 1988.


Effective January 1, 1993, Retirement Allowance payments, both Basic and
Additional Allowances, but excluding the extra 20% Basic Allowance payable in
the first year of retirement and any other supplemental pension which is not
payable for the Participant’s entire lifetime, being made to a Participant who
retired before January 1, 1993 (or to his or her Beneficiary or Contingent
Participant under Section 6 (In Event of Death) or an option elected in
accordance with Section 8 (Forms of Retirement Allowance) shall be increased by
1.5% for each year (including a fraction for each month) elapsed from the later
of (a) January 1, 1988 or (b) the Participant’s Annuity Starting Date, to
January 1, 1993.  In addition, for those who retired during the period 1980-1987
an extra 1.5% increase will apply, and for those who retired before 1980 an
extra 3.5% increase will apply.


4.11           Section 401(a)(17) Employees


Unless otherwise provided under the Plan, the Basic Retirement Allowance
determined under Section 4.2 of each “Section 401(a)(17) Employee” (as
hereinafter defined) will be the greater of the Basic Retirement Allowance
determined for such Section 401(a)(17) Employee under paragraph (a) or (b)
below:


(a)           the Section 401(a)(17) Employee's Basic Retirement Allowance
determined with respect to the benefit formula applicable for the Plan Year
beginning on or after January 1, 1994, as applied to the Section 401(a)(17)
Employee's total period of Credited Service; or


(b)           the sum of:


(i)           the Section 401(a)(17) Employee's Basic Retirement Allowance as of
the last day of the last Plan Year beginning before January 1, 1994, frozen in
accordance with section 1.401(a)(4)-13 of the Income Tax Regulations, and


(ii)           the Section 401(a)(17) Employee's Basic Retirement Allowance
determined under the benefit formula applicable for the Plan Year beginning on
or after January 1, 1994, as applied to such Section 401(a)(17) Employee's
period of Credited Service on or after January 1, 1994.
 
A “Section 401(a)(17) Employee” means an Employee whose current accrued Basic
Retirement Allowance as of a date on or after the first day of the first Plan
Year beginning on or after January 1, 1994, is based on Compensation for a year
beginning prior to the first day of the first Plan Year beginning on or after
January 1, 1994, that exceeded $150,000.




 
13

--------------------------------------------------------------------------------

 




 
4.12           Delayed Commencement of Retirement Allowance


Notwithstanding the provisions of Sections 4.1, 4.5, 4.6, 4.7, 7.1, and 7.2,
effective as of October 1, 2004, in the event the Annuity Starting Date of a
Participant’s Retirement Allowance otherwise required to commence on the
Participant’s Normal Retirement Date, or Postponed Retirement Date if
applicable, is delayed because the Company is unable to locate the Participant
or for any other reason, the Company will commence payment as soon as
practicable thereafter or, if later, as soon as practicable after the date the
Participant is located.  Unless the Participant elects an optional form of
payment, as set forth in Section 8.2, payment shall be in the normal form as set
forth in Section 8.1 applicable to the Participant on his or her Normal
Retirement Date.  The Retirement Allowance payable to the Participant as of his
or her Annuity Starting Date shall be of Actuarial Equivalent value to the
Retirement Allowance otherwise payable to the Participant on his or her Normal
Retirement Date, or Postponed Retirement Date if applicable.  Notwithstanding
the foregoing provisions of this Section 4.12, in no event will the Retirement
Allowance of a Participant be actuarially increased for any month under both
this Section 4.12 and Section 4.7.


In the event a Participant whose Retirement Allowance is delayed beyond his or
her Normal Retirement Date, or Postponed Retirement Date if applicable, as
described above dies prior to his or her Annuity Starting Date, his or her
surviving Spouse shall be entitled to receive a death benefit under the
provisions of Section 6.1 computed on the basis of the Actuarial Equivalent
value of the Retirement Allowance payable to the Participant on his or her
Normal Retirement Date, or Postponed Retirement Date if applicable.




 
14

--------------------------------------------------------------------------------

 


SECTION 5.  CONTRIBUTIONS


5.1           Employee Contributions


Before June 1, 1984, Participants made contributions of 2% of Compensation, on
an elective basis, to the Additional Allowance portion of the Plan.  Effective
June 1, 1984, no further contributions are to be made by any Participant.


5.2           Withdrawal of Employee Contributions


A Contributor who has not reached his or her Normal Retirement Date may elect to
withdraw from the Additional Allowance portion of the Plan as of the first day
of any month by giving 60 days advance notice to the Committee in writing.  In
such case he or she shall be paid his or her entire Additional Allowance
Account.  If a Contributor has completed at least five years (ten years before
October 1, 1989) of Service or was eligible for a normal Retirement Allowance at
the time of withdrawal, he or she will be entitled to the Company-provided
portion, if any, of his or her Additional Allowance.  For this purpose, the
Company-provided portion will be determined as the amount of Additional
Allowance which is not derived from the Participant’s own contributions based
upon the conversion, as prescribed by regulations, of the Participant’s
Additional Allowance Account to an annual pension payable for life.


Payment of amounts under this Section 5.2 shall be made in the form of a life
annuity, or if the Participant is married, in the form of Option C under Section
8.2 with his or her Spouse as the designated Contingent Participant.  However,
if the Participant, and, if applicable, the Spouse reject the annuity form of
payment, then the payment will be made in a lump sum.  Such rejection and
election shall be made according to the notice and waiver provisions of Section
8.1.


A Contributor who has previously withdrawn from the Additional Allowance portion
of the Plan after completing five years (ten years before October 1, 1989) of
Service or after completing the eligibility requirements for a normal Retirement
Allowance will be entitled to reinstate his or her Additional Allowance Account
by repaying the full amount previously withdrawn with interest at the rate of 5%
per annum compounded annually from the date of withdrawal to the date of
repayment.


5.3           Company Contributions


The Company on behalf of the Employers intends to contribute to the Retirement
Allowance Fund over a period of time and from time to time such amounts as may
be determined by actuarial calculations to provide the benefits payable under
the Plan, other than benefits payable solely from Employee contributions.  Such
calculations shall be made by the Actuary.


5.4           Administration Expense


Effective December 8, 1995, the Plan’s administrative expenses shall be paid out
of Plan assets.  To the extent such expenses are not paid from Plan assets, they
shall be paid by an Employer.


5.5           Forfeitures


Any forfeiture arising under the Plan shall not be applied to increase the
benefits any Participant would otherwise receive under the Plan but shall be
applied to reduce the Employer contributions under the Plan.


5.6           Refund of Employer Contributions
 
All Employer contributions under the Plan are made on the condition that current
tax deductions are allowed for such contributions under Section 404 of the
Internal Revenue Code.  Subject to the following provisions of this Section 5.6,
any contribution by the Employer under the Plan which is


(1)           made by mistake of fact, or


(2)           conditioned upon the current deductibility of the contribution
under Section 404 of the Internal Revenue Code, to the extent such current
deduction is disallowed or is determined not to be currently deductible,


shall be returned to the Employer, upon the Employer’s request, not later than
one year after the date such contribution was made by mistake of fact or the
current deduction is disallowed or determined not to be currently deductible, as
the case may be.  No amount shall be returned to the Employer under this Section
unless the contribution is attributable to a good faith mistake of fact or a
good faith mistake in determining the current deductibility of the contribution;
and any amount returned to the Employer shall be limited to the excess of the
amount contributed over the amount that would have been contributed had there
not occurred a mistake of fact or mistake in determining current
deductibility.  Earnings attributable to the excess may not be returned, and
losses attributable thereto must reduce the amount returned.




 
15

--------------------------------------------------------------------------------

 


SECTION 6.  IN EVENT OF DEATH


6.1           Prior to Retirement


If a Participant, other than a Participant who terminated employment before
October 1, 1976, dies before his or her Annuity Starting Date, a monthly benefit
shall be payable to the Participant’s surviving Spouse provided the Participant
had either completed at least five years of Service (ten years before October 1,
1989) or attained his or her Normal Retirement Age and the Participant and
Spouse have been married throughout the one year period ending on the date of
the Participant’s death.  If the Participant was not in active service on or
after January 1, 1998, the benefit payable to the surviving Spouse shall
commence on the first day of the month coincident with or following the later of
the date on which the Participant would have attained age 55 or the date of the
Participant’s death.  Otherwise, if the Participant dies prior to his or her
Annuity Starting Date, the benefit payable to the surviving Spouse (or
Contingent Participant if the Participant waives this pre-retirement survivor
benefit pursuant to Section 8.1(c)) shall commence as of the first day of the
month coincident with or next following the Participant’s death.


Except as otherwise provided with respect to death occurring while the
Participant is in receipt of a Disability Retirement Allowance, the amount of
the benefit payable to the surviving Spouse shall be equal to 50% of the amount
the Participant would have received if he or she had terminated employment on
the date of his or her death and elected to have his or her benefit commence on
his or her Normal Retirement Date or the first day of the month following his or
her date of death, if later, under the normal form of payment for married
Participants set forth in Section 8.1(b).  However, if within the 180-day period
(90-day period for Annuity Starting Dates prior to June 1, 2009) prior to his or
her Annuity Starting Date a Participant has elected Option A or Option B with
his or her surviving Spouse as Contingent Participant under Section 8.2, such
optional form of payment shall be used for computing the Spouse’s Retirement
Allowance instead of the normal form of payment for married Participants set
forth in Section 8.1(b).


If a Participant dies prior to his or her Annuity Starting Date and is not
married, or has not been married for one year or has not either completed five
years of Service or attained his or her Normal Retirement Age, the only death
benefit payable under the Plan is based upon the value of the Participant’s
Additional Allowance Account, if any.  The value of such Account will be payable
in the form of an annuity for the life of the Spouse unless the Spouse elects
otherwise.  If there is no Spouse or the Spouse rejects the annuity form of
payment or payment is to made to a Beneficiary who is not the Spouse, such value
will be payable in a lump sum.  Payment to a non-Spouse will commence as of the
first day of the month following the date of the Participant’s death.  Payment
to a Spouse in the appropriate form will commence on the Participant’s Normal
Retirement Date unless the Spouse elects an earlier commencement date, which may
be the first day of any month after the Participant’s date of death and prior to
his or her Normal Retirement Date.


Notwithstanding the foregoing, if a Participant eligible for a Disability
Retirement Allowance elects to retire under Section 3.3 (Disability Retirement
Date), elects a form of payment and, if applicable, waives the pre-retirement
survivor benefit pursuant to Section 8.1(c) and dies before his or her Annuity
Starting Date, a survivor Retirement Allowance will be paid to his or her
Contingent Participant (who may be the Participant’s Spouse) in accordance with
the Participant’s elections made pursuant to such Section 8.1(c).


Notwithstanding the foregoing, if a Participant dies on or after January 1, 2007
while performing “services in the uniformed services” (as defined in Chapter 43
of Title 38, United States Code) where such Participant’s right to reemployment
with the employer is protected by law, the surviving Spouse of such Participant
shall be entitled to a Spouse’s Retirement Allowance in accordance with the
provisions of this Section 6.1 as though the Participant had resumed employment
with the Employer on the date of death and then terminated employment with the
Employer immediately thereafter.


6.2           After Retirement


If a Participant’s death occurs after his or her Annuity Starting Date and a
benefit is not payable to his or her surviving Spouse pursuant to Section 8.1(b)
or to his or her Contingent Participant or Beneficiary pursuant to Section 8.2,
or in the event of the death of his or her survivor who had been receiving
benefits in accordance with Section 8.1(b) or Section 8.2 (Optional forms), his
or her Beneficiary will be entitled to receive a lump sum payment equal to the
Participant’s Additional Allowance Account, if any.


6.3           Designation of Beneficiary


The Participant’s surviving Spouse shall be the Beneficiary entitled to receive
all benefits payable upon the death of the Participant under Section 6.1 or 6.2;
provided, however, that if there is no surviving Spouse, or if the surviving
Spouse had consented in writing to the designation of another Beneficiary
(including a secondary Beneficiary, if the Participant so desires) with respect
to the distribution of the Additional Allowance Account (which consent was given
at least one year after the date of marriage, acknowledged the effect of such
designation and was witnessed by a Plan representative or notary public), the
Beneficiary entitled to receive payments after the Participant’s death shall be
the person or persons designated as Beneficiary by the Participant on the
appropriate form completed by the Participant and filed with the
Committee.  Subject to the foregoing with respect to spousal consent, a
Participant may change his or her Beneficiary from time to time on an
appropriate form filed with the Committee without the consent of the previously
designated Beneficiary; provided, however, that a Participant may elect a
Beneficiary other than a Spouse only for that portion of a Plan benefit
attributable to the Additional Allowance Account.


In the event that, when death benefits become payable, the Beneficiary is
deceased, they shall become payable instead to the Participant’s secondary
Beneficiary, or if no Beneficiary has been designated or survives, then to the
Participant’s surviving Spouse, if any, otherwise to the Participant’s
estate.  Payment under this Section 6.3 and Section 6.1 shall be made upon the
presentation of such waivers or releases of taxing authorities as the Trustee or
Committee may reasonably request.


 
16

--------------------------------------------------------------------------------

 


SECTION 7.  IN EVENT OF TERMINATION OF EMPLOYMENT


7.1           Non-vested Participants


If the employment of a Participant who is not a Contributor terminates other
than by death or retirement before he or she has completed five years of
Service, there are no benefits payable to him or her under the Plan.


If the employment of a Participant who is a Contributor terminates other than by
death or retirement before he or she has completed five years of Service, he or
she shall be entitled to his or her Additional Allowance Account.  Such payment
shall commence as of the Participant’s Normal Retirement Date, unless the
Participant elects to receive such payment within 60 days after such termination
of employment.  Such payment shall be made in the applicable normal form of
payment under Section 8.1(a) or (b).  However, if the Participant, and, if
applicable, the Spouse reject the normal form of payment, then the payment will
be made in a lump sum.  Such election and rejection shall be made according to
the notice and consent provisions of Section 8.3.


7.2           Vested Participants


If the employment of a Participant terminates on or after October 1, 1989 other
than by death or retirement after he or she has completed five years of Service
or has attained age 65, he or she shall be entitled to his or her Accrued
Retirement Allowance commencing on his or her Normal Retirement Date.


In lieu of the Retirement Allowance commencing at Normal Retirement Date, the
Participant, provided he or she had completed at least 20 years of Credited
Service at the time of termination, may elect a reduced Retirement Allowance to
commence on the first day of any month within the 10 years ending on his or her
Normal Retirement Date.  The amount of such reduction shall be determined
pursuant to paragraph (b) of Section 4.5 (Early Retirement Allowance).


Such a Participant may irrevocably elect, with the written consent of the
Participant’s Spouse (if any) which is witnessed by a Plan representative or
notary public, to receive a refund of his or her Additional Allowance Account
within 60 days after the later of such termination or election and have the
portion, if any, of the benefit provided under Section 4.3 (Additional
Allowance) which is attributable to Company contributions payable in accordance
with this Section 7.2.


7.3           Reemployment Prior to Having a Break in Service


Vested Participant or Former Vested Participant


If a (i) terminated Participant entitled to but not in receipt of a Retirement
Allowance, or (ii) former Participant who received a lump settlement in lieu of
a Retirement Allowance, or a former employee who was never a Participant is
reemployed before incurring a Break in Service, his or her Credited Service and
Service shall be determined as provided in Sections 1.20 and 1.48.


Notwithstanding the foregoing, ,if a Participant received a lump sum settlement
in lieu of a Retirement Allowance, the Credited Service to which he or she was
entitled at the time of his or her termination of service shall not be restored
to him or her.


Subject to the provisions of Section 2.5, if the Participant is reemployed as an
Employee, he or she may become an active Participant as of the first day of the
month following his or her date of reemployment, provided he or she is then an
Employee.
 
Non-Vested Participant


If a terminated non-vested Participant is reemployed before incurring a Break in
Service, his or her Credited Service and Service shall be determined as provided
in Sections 1.20 and 1.48.


Subject to the provisions of Section 2.5, if the Participant is reemployed as an
Employee, he or she may become an active Participant as of the first day of the
month following his or her date of reemployment, provided he or she is then an
Employee.


Former Employee


If a former employee who was never a Participant is reemployed before incurring
a Break in Service, his or her Credited Service and Service shall be determined
as provided in Sections 1.20 and 1.48.


Subject to the provisions of Section 2.5, if the former Employee is reemployed
as an Employee, he or she may become an active Participant as of the first day
of the month following his or her date of reemployment or the date as of which
he or she may become a Participant in accordance with Section 2.1.


7.4           Reemployment of a Vested Participant or Former Vested Participant
After Having A Break in Service


Subject to provisions of Section 2.5, if a retired or terminated Participant
entitled to but not in receipt of a Retirement Allowance, or a former
Participant who received a lump sum settlement in lieu of a Retirement
Allowance, is reemployed with an Employer after having had a Break in Service,
the following shall apply:


(a)           Upon completion of one year of Service following the Break in
Service, the Service to which he or she was previously entitled shall be
restored to him or her, and if reemployed as an Employee, he or she shall be
restored as a Participant as of the first day of the month following his or
her date of reemployment, provided he or she is then an Employee.
 
(b)           Any Credited Service to which the Participant was entitled at the
time of his or her termination of service shall be restored to him or her,
except that such Credited Service shall not be restored if the
Participant received a lump sum settlement by the end of the second Plan Year
following the Plan Year in which his or her termination occurred.


 
17

--------------------------------------------------------------------------------

 

(c)           Upon later termination or retirement of a Participant whose
previous Credited Service has been restored under this Section, his or
her Retirement Allowance shall be based on the benefit formula then in effect
and his or her Compensation and Credited Service before and after the period
when he or she was not in the service of an Employer and shall be reduced, if
applicable, but not below zero, by an amount of Actuarial Equivalent value to
any lump sum settlement received upon his or her prior termination.


However, in no event shall the reduction provided for in the preceding sentence
exceed the portion of the Participant's Retirement Allowance based on the period
of Credited Service included in the calculation of the lump sum payment.


(d)           Upon later termination or retirement of a Participant whose
Credited Service has been restored under this Section but who was not eligible
to resume active participation in this Plan at time of rehire, his or her
Retirement Allowance shall be based on the benefit formula in effect on his or
her previous date of termination (including, if applicable, the Early Retirement
Allowance reduction factors in effect at such time) and his or her Final Average
Compensation and Credited Service determined as of that date and shall be
reduced, if applicable, but not below zero, by an amount of Actuarial Equivalent
value to any lump sum settlement received upon his or her prior
termination.  However, in no event shall the reduction provided for in the
preceding sentence exceed the portion of the Participant’s Retirement Allowance
based on the period of Credited Service included in the calculation of the lump
sum payment.
 
7.5           Reemployment of a Non-Vested Participant After Having a Break in
Service


Subject to the provisions of Section 2.5, if a former Participant who is not
entitled to a Retirement Allowance is reemployed, either as an Employee or as an
employee of an Affiliate not participating in the Plan, after having had a Break
in Service, the following shall apply:


(a)           Upon completion of one year of Service following the Break in
Service, he or she shall again become a Participant as of the first of the month
after his or her date of reemployment as an employee, provided he or she is then
an employee, but only if his or her prior Service is restored under paragraph
(b) below.


(b)           Upon his or her restoration to participation, the Service to
which he or she was previously entitled shall be restored to him or her if his
or her period of Break in Service does not equal or exceed the greater of (i)
five years or (ii) his or her period of Service before his or her Break in
Service determined at the time of the Break in Service, excluding any Service
disregarded under this Section 7.5 by reason of any earlier Break in
Service.  If any such former Participant was reemployed prior to October 1,
1985, or if he or she had a Break in Service on September 30, 1985 and his or
her period of Break in Service as of that date would have resulted in the
exclusion of his or her previously accrued Service under the Plan provisions
then in effect, then clause (i) of the preceding sentence shall not be
applicable, and his or her previously accrued Service shall be excluded.


(c)           Any Credited Service to which the Participant was entitled at the
time of his or her termination of service which is included in the Service so
restored shall be restored to him or her.


(d)           Upon later termination or retirement of a Participant whose
previous Credited Service has been restored under this Section and who was
eligible to resume active participation in the Plan on his or her date of
rehire, his or her Retirement Allowance, if any, shall be based on the benefit
formula then in effect (including, if applicable, the Early Retirement Allowance
reduction factors in effect at such time) and his or her Compensation and
Credited Service before and after the period when he or she was not an Employee.


(e)           Upon later termination or retirement of a Participant whose
previous Credited Service has been restored under this Section but who was not
eligible to resume active participation in this Plan at time of rehire, his or
her Retirement Allowance, if any, shall be based on the benefit formula in
effect on his or her previous date of termination (including, if applicable, the
Early Retirement Allowance reduction factors in effect at such time) and his or
her Final Average Compensation and Credited Service determined as of that date.


7.6           Reemployment of a Non-Participant After Having a Break in Service


Subject to the provisions of Section 2.5, if an employee who was never a
Participant is reemployed as an Employee of an Employer, after having had a
Break in Service, upon completion of one year of Service following the Break in
Service, the Service to which he or she was previously entitled under Section
1.48 shall be restored to him or her if: (a) he or she would be entitled to
nonforfeitable benefits under the Plan if he or she were a Participant, or (b)
his or her period of Break in Service does not equal or exceed the greater of
(i) five years or (ii) his or her period of Service before his or her Break in
Service, determined at the time of the Break in Service, excluding any Service
disregarded under this Section by reason of any earlier Break in Service.


7.7           Reemployment and Repayment of Additional Allowance Account


If a Participant who has received a refund of his or her Additional Allowance
Account shall be reemployed as an Employee, he or she may repay to the
Retirement Allowance Fund the full amount distributed to him or her on
termination with interest at the rate of 5% per annum compounded annually, from
the date of distribution to the date of repayment and so reinstate his or her
Additional Allowance Account.
 
7.8           Amendment of Vesting Schedule


No amendment shall be made which has the effect of reducing the nonforfeitable
percentage of the Accrued Allowance of a Participant below the nonforfeitable
percentage computed under the Plan as in effect on the date on which the
amendment is adopted or, if later, the date on which the amendment becomes
effective.  Notwithstanding anything in this Section 7 to the contrary, in the
event that an amendment to the Plan is adopted which would directly or
indirectly affect the computation of the nonforfeitable percentage of a
Participant’s Accrued Retirement Allowance, each Participant who, as of the
effective date of the amendment, has completed at least three years of Service
shall be permitted to elect to have the nonforfeitable percentage of his or her
Accrued Retirement Allowance determined without regard to such amendment;
provided, however, that no such election need be provided to any Participant
whose nonforfeitable percentage of his or her Accrued Retirement Allowance, as
determined under the amendment, at all times will be equal to or greater than
such percentage determined without regard to the amendment.




 
18

--------------------------------------------------------------------------------

 


SECTION 8. FORMS OF RETIREMENT ALLOWANCE


8.1           Normal Form of Payment


(a)           If the Participant was an employee on or after September 1, 1974
and is not married on his or her Annuity Starting Date, his or her Retirement
Allowance shall be payable in monthly installments ending with the last monthly
payment before death, unless the Participant was an employee on or after
September 1, 1974 and has elected an optional form of payment as provided in
Section 8.2.


(b)           If the Participant was an employee on or after September 1, 1974
and is married on his or her Annuity Starting Date and if he or she has not
elected an optional form of payment as provided in Section 8.2, the Retirement
Allowance payable shall be in the form of Option C under Section 8.2 with his or
her Spouse as the designated Contingent Participant.


(c)           Disability Retirement Allowance.


(i)           In the case of a Participant who is entitled to a Disability
Retirement Allowance pursuant to Section 4.6 and who elects a Disability
Retirement Date, his or her Disability Retirement Allowance shall be paid in the
form described in paragraph (a) or (b) above, whichever is applicable at the
date his or her Disability Retirement Allowance commences, unless the
Participant waives the normal form and elects instead an optional form of
payment with spousal consent, if applicable, which consent was given at least
one year after the date of marriage.  Should the Participant obtain a new Spouse
after having made this election and while a Disability Retirement Allowance
remains payable, such election shall become void and the provisions of paragraph
(b) above shall apply unless and until the Participant makes a new election and
obtains the consent of the new Spouse.  This election will apply solely with
respect to any death benefit payable under Section 6 due to the Participant’s
death occurring while he or she is receiving a Disability Retirement
Allowance.  The provisions of Section 4.6 relating to the continuance of
Disability Retirement Allowance payments shall apply and upon the termination of
the Disability Retirement Allowance, any elections made under this Section
8.1(c) with respect to the Disability Retirement Allowance shall expire.


(ii)           Upon attaining his or her Annuity Starting Date, his or her
Retirement Allowance shall be recalculated in accordance with paragraph (a) or
(b) above, whichever is applicable at that date, or in accordance with the
provisions of Section 8.2 if the Participant elects an optional form of payment.


(iii)           The requirements of Section 8.3 shall apply to the election to
commence a Disability Retirement Allowance and the form of payment as though the
Disability Retirement Date were an Annuity Starting Date.


In the event a Participant is not entitled to any Retirement Allowance upon his
or her termination of employment, he or she shall be deemed cashed-out as of the
date he or she terminated service.  However, if a Participant described in the
preceding sentence is subsequently reemployed by an Employer or an Affiliate,
the provisions of Section 7 shall apply to him or her without regard to such
sentence.
 
8.2           Optional Forms of Payment


Any Participant may, subject to the provisions of Section 8.3, elect to convert
the Retirement Allowance otherwise payable to him or her into an optional form
of payment as provided in one of the options named below.


Option A:


(i)           The amount of Retirement Allowance to be paid to the Participant
shall be reduced, but after his or her death 100% of such reduced Retirement
Allowance shall be paid for life to his or her designated Contingent
Participant.


(ii)           For Participants who terminated employment before December 1,
2003, the amount of reduced Retirement Allowance payable to the Participant
shall be 80% of the amount otherwise payable to him or her in the normal form
for unmarried Participants set forth in Section 8.1(a).  Such reduced Retirement
Allowance shall be further reduced (or increased) by 1% for each year by which
the Participant’s Contingent Participant is more than five years younger (or
older) than the Participant.


(iii)           For Participants who terminate employment on or after December
1, 2003, the amount of reduced Retirement Allowance payable to the Participant
shall be 84% of the amount otherwise payable to him or her in the normal form
for unmarried Participants set forth in Section 8.1(a).  Such reduced Retirement
Allowance shall be further reduced (or increased) by 0.6% for each year by which
the Participant’s Contingent Participant is younger (or older) than the
Participant and shall also be reduced (or increased) by 0.5% for each year the
Participant is older (or younger) than age 65.


(iv)           In no event shall the Retirement Allowance payable under this
option be greater than that payable in the normal form for unmarried
Participants set forth in Section 8.1(a).

 
 
19

--------------------------------------------------------------------------------

 
 
Option B:


(i)           Solely for Participants whose Annuity Starting Date is on or after
January 1, 2008, the amount of Retirement Allowance to be paid to the
Participant shall be reduced, but after his or her death 75% of such reduced
Retirement Allowance shall be paid for life to his or her designated Contingent
Participant.


(ii)           For Participants who terminated employment before December 1,
2003, the amount of reduced Retirement Allowance payable to the Participant
shall be 85% of the amount otherwise payable to him or her in the normal form
for unmarried Participants set forth in Section 8.1(a).  Such reduced Retirement
Allowance shall be further reduced (or increased) by 0.75% for each year by
which the Participant’s Contingent Participant is more than five years younger
(or older) than the Participant.


(iii)           For Participants who terminate employment on or after December
1, 2003, the amount of reduced Retirement Allowance payable to the Participant
shall be 88.0% of the amount otherwise payable to him or her in the normal form
for unmarried Participants set forth in Section 8.1(a).  Such reduced Retirement
Allowance shall be further reduced (or increased) by 0.5% for each year by which
the Participant’s Contingent Participant is younger (or older) than the
Participant and shall also be reduced (or increased) by 0.4% for each year the
Participant is older (or younger) than age 65.


(iv)           In no event shall the Retirement Allowance payable under this
option be greater than that payable in the normal form for unmarried
Participants set forth in Section 8.1(a).
 
Option C:


(i)           The amount of Retirement Allowance to be paid to the Participant
shall be reduced, but after his or her death 50% of such reduced Retirement
Allowance shall be paid for life to his or her designated Contingent
Participant.


(ii)           For Participants who terminated employment before December 1,
2003, the amount of reduced Retirement Allowance payable to the Participant
shall be 90% of the amount otherwise payable to him or her in the normal form
for unmarried Participants set forth in Section 8.1(a).  Such reduced Retirement
Allowance shall be further reduced (or increased) by 0.5% for each year by which
the Participant’s Contingent Participant is more than five years younger (or
older) than the Participant.


(iii)           For Participants who terminate employment on or after December
1, 2003, the amount of reduced Retirement Allowance payable to the Participant
shall be 92.5% of the amount otherwise payable to him or her in the normal form
for unmarried Participants set forth in Section 8.1(a).  Such reduced Retirement
Allowance shall be further reduced (or increased) by 0.3% for each year by which
the Participant’s Contingent Participant is younger (or older) than the
Participant and shall also be reduced (or increased) by 0.3% for each year the
Participant is older (or younger) than age 65.  However, in no event shall the
Retirement Allowance payable under this option be less than the Actuarial
Equivalent value of the normal form for unmarried Participants set forth in
Section 8.1(a).


(iv)           In no event shall the Retirement Allowance payable under this
option be greater than that payable in the normal form for unmarried
Participants set forth in Section 8.1(a).


Option D:


(i)           The amount of Retirement Allowance to be paid to the Participant
shall be reduced, but in the event of his or her death prior to 120 months after
his or her Annuity Starting Date (or the date as of which payments commence in
the case of an election of an optional form of payment prior to his or her
Normal Retirement Date pursuant to Section 8.1(c)), the same reduced amount
shall be paid for the remainder of such period of 120 months to his or her
designated Beneficiary.


(ii)           For Participants who terminated employment before December 1,
2003, the amount of reduced Retirement Allowance payable to the Participant
shall be 93% of the amount otherwise payable to him or her in the normal form
for unmarried Participants set forth in Section 8.1(a) if Retirement Allowance
payments are commencing on or after his or her Normal Retirement Date.  If
payments are commencing earlier, the 93% is increased by 0.5% for each year by
which the Annuity Starting Date (or the date as of which payments commence in
the case of an election of an optional form of payment prior to his or her
Normal Retirement Date pursuant to Section 8.1(c)) precedes the Participant’s
Normal Retirement Date, subject to a maximum of 98% for retirement at or before
age 55.


(iii)           For Participants who terminate employment on or after December
1, 2003, the amount of reduced Retirement Allowance payable to the Participant
shall be 94.5% of the amount otherwise payable to him or her in the normal form
for unmarried Participants set forth in Section 8.1(a) if Retirement Allowance
payments are commencing on his or her Normal Retirement Date.  If payments are
commencing earlier, the 94.5% is increased by 0.5% for each year by which the
Annuity Starting Date (or the date as of which payments commence in the case of
an election of an optional form of payment prior to his or her Normal Retirement
Date pursuant to Section 8.1(c)) precedes the Participant’s Normal Retirement
Date, subject to a maximum of 98% for retirement at or before age 55.  For
Annuity Starting Dates that occur subsequent to the Participant’s Normal
Retirement Date, the 94.5% is decreased by 0.5% for each year by which the
Annuity Starting Date is after the Participant’s Normal Retirement Date.
 
Option E:


The amount of Retirement Allowance payable to the Participant shall be
determined under the normal form of payment for an unmarried Participant.  This
is an optional form of payment for married Participants.
 
Option F:


Solely if the monthly Retirement Allowance is less than $25.00, a lump sum
payment of Actuarial Equivalent value to the Retirement Allowance otherwise
payable to the Participant.



 
20

--------------------------------------------------------------------------------

 


8.3           Election of Optional Forms of Payment


(a)           A married Participant's election of any optional form of payment
shall only be effective if Spousal Consent to the election is received by the
Committee, unless:


(i)           the option provides for monthly payments to his or her Spouse for
life after the Participant's death in an amount equal to at least 50 percent but
not more than 100 percent of the monthly amount payable under the option to the
Participant, and


(ii)           the option is of Actuarial Equivalent value to the normal form of
payment for married Participants set forth in Section 8.1(b); or


(iii)           solely in the case of Option F, the present value of the
Retirement Allowance does not exceed $3,500.


(b)           The Committee shall furnish to each Participant a written
explanation in nontechnical language of the terms and conditions of the
Retirement Allowance payable to the Participant in the normal and optional forms
described in Sections 8.1 and 8.2.  Such explanation shall include a general
description of the eligibility conditions for, and the material features and
relative values of, the optional forms of payment under the Plan, any rights the
Participant may have to defer commencement of his or her Retirement Allowance,
the consequences of failing to defer, the requirement for Spousal Consent as
provided in paragraph (a) above, and the right of the Participant to make, and
to revoke, elections under Section 8.2.


(c)           The Committee must provide the notice required by paragraph (b) no
more than 180 days (90 days for Annuity Starting Dates prior to June 1, 2009)
and no less than 30 days prior to the Participant's Annuity Starting Date. A
Participant's Annuity Starting Date may not occur less than 30 days after
receipt of the notice.  An election under Section 8.2 shall be made on a form
provided by the Committee and may be made during the 180-day period (90-day
period for Annuity Starting Dates prior to June 1, 2009) ending on the
Participant's Annuity Starting Date, but not prior to the date the Participant
receives the written explanation described in paragraph (b).


(d)           Notwithstanding the provisions of paragraph (c) above, a
Participant may, after having received the notice, affirmatively elect to have
his or her benefit commence sooner than 30 days following his or her receipt of
the notice, provided all of the following requirements are met:


(i)           the Committee clearly informs the Participant that he or she has a
period of at least 30 days after receiving the notice to decide when to have his
or her benefits begin and, if applicable, to choose a particular optional form
of payment;


(ii)           the Participant affirmatively elects a date for his or her
benefits to begin and, if applicable, an optional form of payment, after
receiving the notice;
 
(iii)           the Participant is permitted to revoke his or her election until
the later of his or her Annuity Starting Date or seven days following the day he
or she received the notice;


(iv)           payment does not commence less than seven days following the day
after the notice is received by the Participant; and


(v)           the Participant's Annuity Starting Date is after the date the
notice is provided.


(e)           The following rules and requirements must be met in order for the
election of an optional form of payment under Section 8.2 to be effective:


(i)           The election must be in writing on such form as shall be required
by the Committee, and must contain all of the following information:


(A)           The date on which the option is to become effective, which date
must not be before the Participant’s Normal, Early or Disability Retirement
Date.


(B)           The name, relationship, sex and date of birth of the designated
Contingent Participant accompanied by proof thereof satisfactory to the
Committee in the case of Option A, B or C.


(C)           The designation of a Beneficiary in accordance with Section 6.3
(Designation of Beneficiary) in the case of Option D.


(f)           An election of an option under Section 8.2 may be revoked on a
form provided by the Committee, and subsequent elections and revocations may be
made at any time and from time to time during the election period specified in
paragraph (c) or (d) above, whichever is applicable.  An election of an optional
form of payment shall be effective on the Participant's Annuity Starting Date or
Disability Retirement Date, as the case may be, and may not be modified or
revoked after his or her Annuity Starting Date or Disability Retirement Date
unless otherwise provided under paragraph (d) above. However, the election of an
optional form of payment with respect to a Disability Retirement Date will
automatically expire when the Participant is no longer eligible for a Disability
Retirement Allowance pursuant to Section 3.3.  A revocation of any election
shall be effective when the completed form is filed with the Committee.  If a
Participant who has elected an optional form of payment dies before the date the
election of the option becomes effective, the election shall be revoked except
as provided in Section 6.1.  If the Beneficiary or Contingent Participant
designated under an option dies before the date the election of the option
becomes effective, the election shall be revoked.  In the case of Option D under
Section 8.2, if the designated Beneficiary predeceases the Participant prior to
120 months after the Annuity Starting Date (or the date as of which payments
commence in the case of an election of an optional form of payment prior to his
or her Normal Retirement pursuant to Section 8.1(c)), the Participant may
designate a new Beneficiary.


(g)           The optional form of Retirement Allowance shall apply to the total
Retirement Allowance which the Participant is entitled to receive under the Plan
and may not be elected to apply only to a part of his or her Retirement
Allowance under the Plan; provided, however, that a Participant who remains in
service after his or her Normal Retirement Date who does not elect to defer
commencement of his or her Additional Allowance until his or her Postponed
Retirement Date, may elect a different form of payment for his or her Basic
Allowance than he or she elected for his or her Additional Allowance.
 


 
21

--------------------------------------------------------------------------------

 


(h)           Notwithstanding the foregoing provisions of this Section 8.3, in
the event a Participant whose Annuity Starting Date is on or after October 1,
2004 elects an Annuity Starting Date that precedes the date he or she is
provided the notice described in Section 8.3(b), (the “retroactive Annuity
Starting Date”), the Participant may elect to have his or her retirement
allowance commence as of such retroactive Annuity Starting Date provided the
following requirements are met:
 
(i)           the Participant’s retroactive Annuity Starting Date is on or after
the date he or she terminates employment with all Employers and Affiliates;


(ii)           the Participant’s benefit must satisfy the provisions of Section
415 and 417(e)(3) of the Code, both at the retroactive Annuity Starting Date and
at the actual commencement date, except that if payments commence within 12
months of the retroactive Annuity Starting Date, the provisions of Section 415
of the Code need only be satisfied as of the retroactive Annuity Starting Date;


(iii)           a payment equal in amount to the payments that would have been
received by the Participant had his or her benefit actually commenced on his or
her retroactive Annuity Starting Date, plus interest at the 30-day money market
rate, as reported in the Wall Street Journal, for January 1 of the calendar year
in which the retroactive Annuity Starting Date occurs, shall be paid to the
Participant on his or her actual commencement date;


(iv)           Spousal Consent to the retroactive Annuity Starting Date is
required for such election to be effective unless:


(A)           the amount of survivor benefit payable to the Spouse determined as
of the retroactive Annuity Starting Date under the form elected by the
Participant is no less than the amount the Spouse would have received under
Option C of Section 8.2 with the Spouse as the designated Contingent Participant
if the first day of the month in which payments commence were substituted for
the retroactive Annuity Starting Date;


(B)           the Participant’s Spouse on his or her retroactive Annuity
Starting Date is not his or her Spouse on the first day of the month in which
payments commence and is not treated as his or her Spouse under a qualified
domestic relations order;


(C)           due to an administrative error as determined by the Committee on a
basis uniformly applicable to all Participants similarly situated, the
Participant was not provided the written explanation as described in Section
8.3(b) on a timely basis, or


(D)           the Participant is entitled to a Disability Retirement Allowance
and such payments would otherwise commence after the first day of the month for
which the Participant receives benefits under the Social Security Act;


(v)           the Participant’s election is made within the time period
prescribed by the Committee; provided, however such period may not extend beyond
180 days (90 days for Annuity Starting Dates prior to June 1, 2009) following
the date the written explanation as described in Section 8.3(b) is provided to
the Participant; and


(vi)           distributions commence no earlier than seven days or later than
180 days (90 days for Annuity Starting Dates prior to June 1, 2009) after the
date such written explanation is provided to the Participant, and the
Participant’s election is made after he or she is provided such written
explanation and before the date distributions commence.  For purposes of
determining (A) the election period described in Sections 8.3(c), (d), and (f)
with respect to the timing of the notice and consent requirements and (B) the
effective date of an election made pursuant to the provisions of this
subparagraph (vii), the date the distribution of the benefit based on the
retroactive Annuity Starting Date commences shall be substituted for the
Participant’s Annuity Starting Date.  A distribution shall not be deemed to
violate the requirements of this subparagraph (vii) merely because, due solely
to administrative delay, it commences more than 180 days (90 days for Annuity
Starting Dates prior to June 1, 2009) after the date such written explanation is
provided to the Participant.
 
8.4           Commencement of Payments


(a)           Except as otherwise provided in Section 6 or this Section 8,
payment of a Participant's Retirement Allowance shall begin as soon as
administratively practicable following the latest of (i) the Participant's 65th
birthday, (ii) the fifth anniversary of the date on which he or she became a
Participant, or (iii) the date he or she terminates service with the Company and
all Affiliates (but not more than 60 days after the close of the Plan Year in
which the latest of (i), (ii) or (iii) occurs).


(b)           Notwithstanding the preceding paragraph, in the case of a
Participant who owns (or is considered as owning within the meaning of Section
318 of the Code) either more than 5 percent of the outstanding stock of the
Company or stock possessing more than 5 percent of the total combined voting
power of all stock of the Company (as defined in Section 416(i) of the Code),
payment of such Participant’s Retirement Allowance shall begin not later than
April 1 of the calendar year following the calendar year in which he or she
attains age 70½..


(c)           Notwithstanding paragraph (a) above, in the case of a Participant
who is not a 5-percent owner (as provided under the preceding paragraph),
payment of such Participant’s Retirement Allowance shall begin not later than
April 1 of the calendar year following the later of the calendar year in which
the Participant attains age 70½ and the calendar year in which his or her
employment terminates in accordance with the provisions of Section 4.7(c).


8.5           Distribution Limitation


Notwithstanding any other provision of this Section 8, all distributions from
this Plan shall conform to the regulations issued under Section 401(a)(9) of the
Code and Regulations Section 1.401(a)(9)- 2 through -9, including the incidental
death benefit provisions of Section 401(a)(9)(G) of the Code.  Further, such
regulations shall override any Plan provision that is inconsistent with Section
401(a)(9) of the Code.

 
 
22

--------------------------------------------------------------------------------

 


8.6           Direct Rollover of Certain Distributions


(a)           Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a distributee’s election under this Section 8, a
distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.


(b)           The following definitions apply to the terms used in this Section:


(i)           An “eligible rollover distribution” is any distribution of all or
any portion of the balance to the credit of the distributee, except that an
eligible rollover distribution does not include:  any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee or the joint
lives (or joint life expectancies) of the distributee and the distributee’s
designated beneficiary, or for a specified period of ten years or more; any
distribution to the extent such distribution is required under Section 401(a)(9)
of the Code; and the portion of any distribution that is not includible in gross
income.  Effective January 1, 2007, an eligible rollover distribution does not
include after-tax amounts unless such amount is rolled over or transferred
(i.e., directly rolled) to an individual retirement account described in Section
408(a) of the Code or individual retirement annuity described in Section 408(b)
of the Code or, effective on or after January 1, 2008, a Roth individual
retirement account described in Section 408A(b) of the Code, or transferred
(i.e., directly rolled over) to a qualified defined contribution plan described
in Section 401(a) of the Code; or, effective on and after January 1, 2007, to
any qualified plan described in Section 401(a) of the Code or to an annuity plan
described in Section 403(b) of the Code; provided any such plan agrees to
separately account for such after-tax amount and earnings thereon.
 
(ii)           An “eligible retirement plan” is any of the following types of
plans that accept the distributee’s eligible rollover distribution: an
individual retirement account described in Section 408(a) of the Code; an
individual retirement annuity described in Section 408(b) of the Code; a Roth
IRA described in Section 408A of the Code (for distributions made on or after
January 1, 2008); an annuity plan described in Section 403(a) of the Code; a
qualified plan described in Section 401(a) of the Code; an annuity contract
described in Section 403(b) of the Code; or an eligible plan under Section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for amounts transferred into such
plan from this Plan.


(iii)           A “distributee” includes an Employee or former Employee and the
Employee’s or former Employee’s surviving Spouse, Spouse or former Spouse who is
the alternate payee under a qualified domestic relations order, as defined in
Section 414(p) of the Code.


(iv)           A “direct rollover” is a payment by the Plan to the eligible
retirement plan specified by the distributee.


(c)           Notwithstanding any provision of this Section to the contrary,
effective as of January 1, 2010, a non-Spouse Beneficiary of a deceased
Participant may elect, at the time and in the manner prescribed by the
Committee, to directly roll over any portion of a distribution that would
constitute an eligible rollover distribution if it were made to a Participant,
surviving Spouse, or alternate payee, provided such direct rollover is made to
an individual retirement account described in Section 408(a) of the Code, an
individual retirement annuity described in Section 408(b) of the Code, or,
effective for distributions made on or after January 1, 2008, a Roth IRA
described in Section 408A of the Code (collectively, “IRA”) that is established
on behalf of the non-Spouse Beneficiary and that will be treated as an inherited
IRA pursuant to the provisions of Sections 402(c)(11) and 408(d)(3)(C)(ii) of
the Code.  Any distribution to a non-Spouse Beneficiary pursuant to this
subparagraph (d) shall be an “eligible rollover distribution” (under subsection
(b)(i) above).


In the event that the provisions of this Section 8.6 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Section or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Plan.




 
23

--------------------------------------------------------------------------------

 


SECTION 9.  ADMINISTRATION OF THE PLAN


9.1           Plan Administrator


The Company shall be the Plan Administrator except to the extent that:


(a)           Authority to administer the Plan is delegated to the Committee
with respect to Sections 1.48 (Service), 3.5 (Reemployment of a Participant
Currently in Receipt of a Retirement Allowance), 4.9 (Non-duplication of
Benefits), 6.1 (Prior to Retirement), 6.3 (Designation of Beneficiary), 7.3
through 7.7 (Reemployment), 8 (Forms of Retirement Allowance), 10.4
(Disbursement of Funds), 10.5 (Contributor’s Additional Allowance Account), 12.2
(Discontinuance), 13 (Miscellaneous) and the remainder of this Section 9, and


(b)           Authority to hold the funds of the Plan has been delegated to the
Trustee in accordance with Section 10.2 (Trustee), and


(c)           Authority to direct the investment of the Plan’s funds has been
delegated to the Investment Manager in accordance with Section 10.3 (Investment
Manager), and


(d)           Authority to act for the Company has been reserved to the Board of
Directors in accordance with Section 9.2 (Board of Directors).


9.2           Board of Directors


With respect to Sections 1.6 (Affiliate), 3.4 (Postponed Retirement Date), 9.3
(Appointment of the Benefit Administration Committee), 10.2 (Trustee), 10.3
(Investment Manager), 11.1 (Amendment), 12.1 (Suspension of Contributions), 12.2
(Discontinuance), and 12.3 (Merger, Consolidation or Transfer), the Company
shall act only by, or pursuant to, a resolution of the Board of Directors.  With
respect to any other section of the Plan, the Company shall act through its
appropriate officers or delegate, provided, however, that with respect to
Section 11.2, the Company shall act through the Committee.


9.3           Appointment of the Benefit Administration Committee


The Board of Directors shall appoint a Benefit Administration Committee of not
less than three members.  Any member may resign, or be removed by the Board of
Directors, at any time.  Vacancies shall be filled by the Board of Directors.


9.4           Committee Meetings, Procedures and Appointment of Agents


Committee meetings may be called by the chairman or secretary of the Committee
on two days’ notice to each member and shall be called on the written request of
two members.  A majority shall constitute a quorum.  All resolutions of or other
actions taken by the Committee shall be approved by majority vote of the members
present at a meeting or, if the Committee acts without a meeting, by the written
consent of all members.  The Committee shall choose from its members a chairman
and a secretary and shall have the authority to appoint such other officers (who
need not be members of the Committee) as it deems necessary and desirable.


The Company shall promptly notify the Trustee of the name of any individual
appointed to the Committee, of any officer appointed by the Committee and of any
vacancies or changes in such offices.  The Committee may authorize one or more
of its members or officers to execute any document or documents on behalf of the
Committee, in which event the Committee shall notify the Trustee in writing of
such action and of the name(s) of its member(s) or officer(s) so
designated.  The Trustee thereafter shall accept and rely upon any document
executed by such member(s) or officer(s) as representing action by the Committee
until the Committee shall file with the Trustee a written revocation of such
designation.
 
The Committee may adopt such by-laws and regulations as it deems desirable for
the conduct of its affairs.  The Committee shall appoint the Actuary of the Plan
and may appoint such counsel, accountants, specialists and other persons as it
deems necessary or desirable in connection with its administration of the
Plan.  The Committee shall have the exclusive authority to interpret the Plan
provisions and to exercise discretion where necessary or appropriate in the
interpretation and administration of the Plan and to decide any and all matters
arising thereunder or in connection with the administration of the Plan, and it
shall endeavor to act, whether by general rules or by particular decisions, so
as not to discriminate in favor of any person or class of persons.  Such
decisions, actions and records of the Committee shall be conclusive and binding
upon the Company, Affiliates all persons having or claiming to have any right or
interest in or under the Plan.  The Committee shall be entitled to rely
conclusively upon, and shall be fully protected in any action taken by it in
good faith in reliance upon, any opinions or reports which shall be furnished to
it by the Actuary or any such counsel, accountant or other specialist.  The
Committee shall endeavor to act by general rules so as not to discriminate in
favor of any person.  Its decisions and the records of the Committee shall be
conclusive and binding upon the Employers, Participants, and all other persons
having any interest under the Plan.


Any member of the Committee who is a Participant shall not vote on any question
relating specifically to himself or herself.
 
9.5           Allocation and Delegation of Responsibilities


The Committee may (i) allocate certain of its fiduciary responsibilities among
the members of the Committee, and/or (ii) designate persons to carry out certain
of the Committee’s authority, duties and responsibilities (including fiduciary
responsibilities) under the Plan.  In the event that any fiduciary duties and
responsibilities are delegated pursuant to clause (ii) of this Section,
Participants shall be notified of the identity of the persons to whom such
duties and responsibilities have been delegated and the Committee shall
periodically review the performance of such designees.  Any such delegation may
be terminated at any time by the Committee, in whole or in part.


Any authority and responsibilities so delegated shall be carried out within the
framework of such rules, policies, practices and procedures as may be
promulgated from time to time by the Committee.

 
 
24

--------------------------------------------------------------------------------

 


 
9.6           Records of Proceedings


The Committee shall keep a record of all its proceedings and acts and shall keep
or cause to be kept all such books of account, records or other data as may be
necessary for proper administration of the Plan.


9.7           Compensation, Expenses


Unless otherwise determined by the Board of Directors, no member of the
Committee shall receive any compensation for services rendered as a member of
the Committee.  Expenses properly and actually incurred by the Committee in the
performance of its duties shall be reimbursed by an Employer but to the extent
not so reimbursed such expenses shall be payable from the Retirement Allowance
Fund.  Such expenses shall include any costs or expenses incident to the
functions of the Committee and its administration of the Plan, including,
without limitation, fees of actuaries, counsel, accountants and other
specialists.


9.8           Information Supplied by the Company


To enable the Committee and its designees to perform their functions, an
Employer shall supply full and timely information to the Committee and such
designees relating to the compensation of all Participants, their retirement,
death or other cause for termination of employment, and such other pertinent
facts as the Committee and such designees may require; and the Trustee shall be
advised of such of the foregoing facts as may be pertinent to it.
 
9.9           Liability and indemnification


(a)           Neither an Employer, any member of the Board of Directors or the
Committee, nor their respective designees who are employees of an Employer,
shall be liable for any loss, damage or depreciation that may arise out of or
result from any act or omission of such person hereunder, except when such loss,
damage or depreciation is due to such person’s gross negligence, willful
misconduct or breach of fiduciary duty.  The foregoing provision shall not
relieve any person from responsibility or liability for any responsibility,
obligation or duty imposed under Part 4 of Title I of the Act.


(b)           In accordance with and to the full extent permitted by applicable
law, the Company may indemnify and save harmless each member of the Board of
Directors and of the Committee, and their respective designees who are Employees
of an Employer, against all claims, losses, damages, liabilities and expenses
(including without limitation, judgments, fines, penalties, amounts paid in
settlement and attorneys’ fees) incurred by them and arising out of or resulting
from any act or omission hereunder or in connection herewith of such member of
the Board of Directors or Committee or their respective designees, except when
the same is determined to be due to such person’s gross negligence or willful
misconduct.


9.10           Claims for Benefits


For purposes of the Plan, a claim for benefit is a written application for
benefits filed with the Committee.  In the event that the Committee determines
that such claim should be denied in whole or in part, the Committee shall, in
writing, notify such claimant within 90 days (180 days under special
circumstances) of receipt of such claim that his or her claim has been denied,
setting forth the specific reasons for denial.  Such notification shall:


(a)           be written in a manner reasonably expected to be understood by
such Participant or other payee;


(b)           set forth the pertinent sections of the Plan on which the denial
is based;


(c)           set forth an explanation of how the claimant can obtain review of
such denial and what needs to be provided; and


(d)           state that the claimant has the right to bring a civil action
under Section 502(a) of ERISA.


If a claim for benefits is denied, the claimant may, within 60 days after
delivery of such notice, appeal the denial by submitting a written request that
the Committee reconsider the decision denying the claim.  If the claimant fails
to request such a review within such 60 day period, it shall be conclusively
determined for all purposes of this Plan that the denial of such claim by the
Committee is correct.


The Committee shall consider the information provided by the claimant, determine
whether such denial of the claim was correct and notify the claimant in writing
of its determination, within 60 days (120 days under special circumstances) of
receipt of the appeal.  The Committee’s determination shall be binding and
conclusive.  If such determination is adverse to the claimant, the decision will
provide the reasons for the denial of the appeal and state that the claimant has
the right to bring a civil action under Section 502(a) of ERISA.


This claims procedure shall be administered in accordance with the Committee’s
rules as from time to time in effect.


 
25

--------------------------------------------------------------------------------

 


SECTION 10.  MANAGEMENT OF THE FUNDS


10.1           Retirement Allowance Fund


All assets for providing the benefits of the Plan shall be held as a trust fund
for the exclusive benefit of Participants, their Contingent Participants and
Beneficiaries and other persons entitled to benefits under the Plan and, prior
to the satisfaction of all liabilities with respect to them, no part of the
corpus or income shall be used for or diverted to any other purpose.  No person
shall have any interest in or right to any part of the trust fund, except to the
extent provided in the Plan.


10.2           Trustee


All contributions to the Plan shall be paid over to a Trustee or Trustees (which
may be a corporate trustee or an insurance company or both) which shall be
appointed from time to time by the Board of Directors by appropriate instrument
with such powers in the Trustee as to the control and disbursement of the funds
as the Board of Directors shall approve and as shall be in accordance with the
Plan.  The Board of Directors may remove any Trustee at any time, upon
reasonable notice, and upon such removal or upon the resignation of any Trustee
the Board of Directors shall designate a successor Trustee.


10.3           Investment Manager


Pursuant to the terms of the trust instrument, the Board of Directors may
appoint one or more Investment Managers (individuals and/or other entities), who
may include the Trustee and who are collectively referred to herein as the
Investment Manager, to direct the investment and reinvestment of part or all of
the Plan’s funds, and the Board of Directors may change the appointment of the
Investment Manager from time to time.


10.4           Disbursement of Funds


The funds held by the Trustee shall be applied, in the manner determined by the
Committee, to the payment of benefits to such persons as are entitled thereto in
accordance with the Plan.


The Committee shall determine the manner in which the funds of the Plan shall be
disbursed in accordance with the Plan, including the form of voucher or warrant
to be used in authorizing disbursements and the qualification of persons
authorized to approve and sign the same and any other matters incident to the
disbursement of such funds.  Also, the Committee shall from time to time advise
the Trustee and the Investment Manager of the Plan’s needs for liquidity with
respect to benefit payments and disbursements.


All disbursements by the Trustee, except for the ordinary expenses of the
administration of the Trust Fund, including settlement of duly authorized
investment transactions for the account of the Trust Fund, shall be made upon
the written instructions of the Committee.


10.5           Contributor’s Additional Allowance Account


Employee contributions shall be accounted for by the Committee under a
Contributor’s Additional Allowance Account.  In this account shall be recorded
all contributions (wage or salary deductions) made by a Contributor for
Additional Allowances.  This account shall be credited annually with Interest,
on the accumulated balances.  All refunds of a Contributor’s Additional
Allowance Account which may be made prior to retirement shall be charged to this
account as will any Additional Allowance payments made to or on behalf of the
Contributor.


 
26

--------------------------------------------------------------------------------

 


SECTION 11.  AMENDMENT


11.1           Right to Amend


The Company, by action of the Board of Directors, shall have the right at any
time, and from time to time, to amend in whole or in part, any or all of the
provisions of this Plan.  However, no such amendment shall reduce any benefit
theretofore accrued for service prior to the date of such amendment nor
authorize or permit any part of the Retirement Allowance Fund to be used for or
diverted to purposes other than the exclusive benefit of the Participants or
their Contingent Participants and Beneficiaries and other persons entitled to
benefits under the Plan, and no such amendment which affects the rights, duties
or responsibilities of the Trustee may be made without the Trustee’s prior
written consent.  Any such amendment shall become effective upon delivery of a
written instrument, incorporating the terms of such amendment, executed on
behalf of the Company by its proper officers duly authorized, to the Committee
and the Trustee and the endorsement of the Trustee of its written consent
thereto if such consent is required.


The Benefits Administration Committee shall also have the right to amend in
whole or part any or all of the provisions of the Plan, provided such amendment
does not violate the preceding provisions of this Section 11.1 and does not
significantly increase the cost to the Company or materially impact
Participants.  Such action shall be evidenced by written resolution certified in
writing by the Benefits Administration Committee.


For purposes of this Section, a Plan amendment that has the effect of (a)
eliminating or reducing an early retirement benefit or retirement-type subsidy,
or (b) eliminating an optional form, with respect to benefits attributable to
service before the amendment shall be treated as reducing a Participant’s
Accrued Benefit.  In the case of a retirement-type subsidy, the preceding
sentence shall apply only with respect to a Participant who satisfies (either
before or after the amendment) the pre-amendment conditions for the
subsidy.  Notwithstanding the preceding, the Accrued Benefit of a Participant,
early retirement benefit, retirement-type subsidy, or optional form of benefit
may be reduced to the extent permitted under Section 412(c)(8) of the Code (as
it read before October 1, 2008) or Section 412(d)(2) of the Code (as it reads
for Plan Years beginning on and after October 1, 2008), or to the extent
permitted under Sections 1.411(d)-3 and 1.411(d)-4 of the Treasury Department
regulations.


11.2           Special Provision for Amendment of Section 16.3(a)


Notwithstanding the provisions of Section 11.1, the Committee shall have the
authority, at any time and from time to time, to modify by resolution the dollar
limit specified in Section 16.3(a), with respect to Plan Years commencing on or
after October 1, 2005.  Any resolution adopted by the Committee in accordance
with this Section shall have the force and effect of an amendment to the Plan.




 
27

--------------------------------------------------------------------------------

 


SECTION 12.  SUSPENSION AND DISCONTINUANCE


12.1           Suspension of Contributions


The Board of Directors may suspend contributions in whole or in part.  The
suspension of the Company’s contributions shall not in itself constitute a
discontinuance of the Plan.


12.2           Discontinuance


The Board of Directors shall have the right at any time to terminate this Plan
in whole or in part, by delivering to the Trustee its duly authorized instrument
of termination.


Upon termination or partial termination of the Plan, the Trustee shall allocate
the assets of the Retirement Allowance Fund for the benefit of each Participant,
Contingent Participant and other person entitled to benefits under the Plan in
the terminated group so as to provide nonforfeitable benefits to each such
Participant, Contingent Participant and other person entitled to benefits under
the Plan, based on their right to benefits accrued to the Plan termination date,
to the extent that such accrued benefits have been funded.  The allocation shall
be made in a manner approved by the Internal Revenue Service in accordance with
the provisions of, and regulations issued pursuant to, Section 4044 of the
Employee Retirement Income Security Act of 1974.


The amounts so allocated in accordance with the above shall be applied for the
benefit of each such person either by a cash payment or by the purchase of an
insurance company annuity contract.  However, in the event that the assets
available for allocation are less than the value of insured vested benefits, the
Pension Benefit Guaranty Corporation may direct how the allocated amounts are to
be applied.


If any of the assets of the Retirement Allowance Fund remain after the
satisfaction of all liabilities of the Plan the remaining funds shall be paid by
the Trustee to the Employer.


12.3           Merger, Consolidation or Transfer


No merger or consolidation of this Plan with, or transfer of assets or
liabilities to, any other plan will become effective until at least 30 days
after the Company has filed with the Secretary of the Treasury such statement as
shall be required by law.  In the event of any merger or consolidation with, or
transfer of assets or liabilities to, any other plan, each Participant shall be
entitled to a benefit under the resulting plan, immediately after the merger,
consolidation or transfer which would be (if the plan then terminated) equal to
or greater than the benefit he or she would have been entitled to receive under
this Plan, immediately before the merger, consolidation or transfer (if this
Plan had then been terminated).


 
28

--------------------------------------------------------------------------------

 


SECTION 13.  MISCELLANEOUS


13.1           Uniform Administration


Whenever, in the administration of the Plan, any action is required by the
Company or the Committee, including, but not by way of limitation, action with
respect to eligibility or classification of Employees, contributions or
benefits, such action shall be uniform in nature as applied to all persons
similarly situated and no such action shall be taken which will discriminate in
favor of Participants who are Highly Compensated Employees.


13.2           Payment Due an Incompetent


In the event that the Committee shall determine that any person entitled to
benefit payments under this Plan is, for reasons of health, incompetency or
otherwise, partially or wholly disabled from receiving and applying such benefit
payments to his or her own use, endorsing checks, or executing any other
appropriate document, and no guardian or committee incompetently shall have been
appointed for; or in respect of, said person, then the Committee may, at its
sole discretion and upon receipt of such evidence as shall be satisfactory to it
that payments will be applied for the purposes intended, direct that any benefit
under this Plan payable to such person shall be paid to such person or persons
as the Committee shall determine.  Payments made pursuant to such power shall
operate as a complete discharge of the Committee, the Trustee and the Retirement
Allowance Fund.


13.3           Identity of Payee


The determination of the Committee as to the identity of the proper payee of any
benefit under the Plan and the amount of such benefit properly payable shall be
conclusive, and payment in accordance with such determination shall constitute a
complete discharge of all obligations on account of such benefit.


13.4           Non-alienation of Benefits


Except as otherwise provided by law, no benefit, interest or payment under the
Plan shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, whether voluntary or involuntary, and
no attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge the same shall be valid nor shall any such benefit, interest or
payment be in any way liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to such benefit,
interest, or payment or subject to attachment, garnishment, levy execution or
other legal or equitable process.


Notwithstanding the foregoing, the creation, assignment, or recognition of a
right to any benefit payable with respect to a Participant pursuant to a
“qualified domestic relations order” (as defined in Section 414(p) of the Code
shall not be treated as an assignment or alienation prohibited by this Section
13.4.  A domestic relations order will not be considered as a “qualified
domestic relations order” if it: (i) requires the Plan to provide a type or form
of benefit not otherwise provided under the Plan, or (ii) requires the Plan to
provide increased benefits (determined on the basis of actuarial value), or
(iii) requires the payment of benefits to an alternate payee under another order
previously determined to be a “qualified domestic relations order.”  A domestic
relations order shall not be treated as failing to meet the requirements of
subpart (i) of the preceding sentence solely because it requires payment of
benefits on or after the date on which the Participant attains earliest
retirement age (as defined in Section 414(p)(4)(B) of the Code) under the Plan
whether or not the Participant actually retires on that date.  During any period
in which the Committee is determining whether an order is a “qualified domestic
relations order,” no benefits which are in dispute shall be paid hereunder,
except as may be required by the Code.


Notwithstanding the foregoing, a Participant’s benefit under the Plan shall be
offset or reduced by the amount the Participant is required to pay to the Plan
under the circumstances set forth in Section 401(a)(13) of the Code.  A
Participant’s benefit under the Plan shall also be distributed as required
because of the enforcement of a federal tax levy made pursuant to Section 6331
of the Code or the collection by the United States on a judgment resulting from
an unpaid tax assessment.
 
13.5           Source of Payments


Retirement Allowances and all other benefits shall be paid or provided solely
from the Retirement Allowance Fund and the Employer assumes no liability or
responsibility therefor.


13.6           Plan Not a Contract of Employment


The adoption and maintenance of the Plan shall not be deemed to constitute a
contract between an Employer and any Employee or Participant, or to be
consideration for, or an inducement or condition of, the employment of any
person.  Nothing herein contained shall be deemed to give any Employee or
Participant the right to be retained in the employ of an Employer or to
interfere with the right of an Employer to discharge any Employee or Participant
at any time.
 
13.7           Payment of Retirement Allowance:


Retirement Allowance payments shall commence not later than the 60th day after
the close of the Plan Year in which the latest of the following events occurs:


(a)           the attainment by the Participant of age 65, or


(b)           the 5th anniversary of the year in which the Participant commenced
participation in the Plan, or


(c)           the termination of the Participant’s employment with an Employer
and all Affiliates, except that if the amount of the payment required to
commence on the date determined under this Section 13.7 cannot be ascertained by
such date, a payment retroactive to such date may be made no later than 60 days
after the earliest date on which the amount of such payment can be determined
under the Plan.
 
 
29

--------------------------------------------------------------------------------

 


13.8           Adoption of Plan by Affiliate


(a)           If any company is now or becomes an Affiliate, the Board of
Directors may include the employees of that company in the participation of the
Plan upon appropriate action by that company necessary to adopt the Plan.  In
that event or if any persons become Employees of an Employer as the result of
merger or consolidation or as the result of acquisition of all or part of the
assets or business of another company, the Board of Directors shall determine to
what extent, if any, credit and benefits shall be granted for previous service
with the Affiliate or other company, but subject to the continued qualification
of the trust for the Plan as tax-exempt under the Code.


(b)           If a company participating in the Plan pursuant to the provisions
of Section 13.8(a) ceases to be an Affiliate, its participation in the Plan
shall cease as of the date and its employees shall cease to be eligible
Employees as defined in Section 1.24.  Upon approval of the Board of Directors,
an Employer participating in the Plan pursuant to the provisions of Section
13.8(a) may voluntarily cease its participation in the Plan upon appropriate
action by it, and upon such action, its employees shall cease to be eligible
Employees as defined in Section 1.34.  In either event, the funds of the Plan
held on account of Participants in the employ of that company shall continue to
be held as part of the Plan, unless the Board of Directors directs the Trustee
to segregate the funds held on account of the Participants in the employ of that
company as a separate trust, pursuant to certification to the Trustee by the
Committee (determined as if the Plan had then terminated), and continue the Plan
as a separate plan for the employees of that company under which the board of
directors of that company shall succeed to all the powers and duties of the
Board of Directors, including the appointment of the members of the Committee.
 
13.9           Limitations Based on the Funded Status of the Plan


Notwithstanding any provision of the Plan to the contrary, the following
provisions shall apply as required by Section 436 of the Code effective for Plan
Years beginning on or after October 1, 2008, except to the extent the exception
under Section 436(d)(4) of the Code applies:


(a)           In the event the Plan’s adjusted funding target attainment
percentage for a Plan Year is less than 60 percent, benefit accruals shall cease
during the period benefit accruals are restricted under the provisions of
Section 436(e) of the Code.


(b)           In the event the Plan’s adjusted funding target attainment
percentage for a Plan Year falls below the threshold defined under Section
436(d)(1) and/or (3) of the Code, the Trustee shall, as directed by the
Committee, cease payment of any prohibited payment during the period specified
in, and to the extent necessary to comply with the provisions of Section 436(d)
of the Code.


(c)           In no event shall a prohibited payment be paid during any period
the Employer is a debtor in a case under Title 11, United States Code, or
similar federal or state law, to the extent necessary to comply with the
provisions of Section 436(d)(2) of the Code.


(d)           In no event shall an amendment that has the effect of increasing
liabilities of the Plan by reason of increases in benefits, establishment of new
benefits, changing the rate of benefit accrual, or changing the rate at which
benefits become nonforfeitable become effective during the period such amendment
would violate the provisions of Section 436(c) of the Code.


(e)           If an optional form of benefit that is otherwise available under
the terms of the Plan is not available because of the application of Section
436(d)(1) or (2) of the Code, the Participant or Beneficiary, as applicable,
shall be eligible to elect another form of benefit available under the Plan or
to defer payment to a later date (to the extent permitted under applicable
qualification requirements).


(f)           If an optional form of benefit that is otherwise available under
the terms of the Plan is not available because of the application of Section
436(d)(3) of the Code, a Participant or Beneficiary, as applicable, shall be
eligible to defer his entire payment to a later date (to the extent permitted
under applicable qualification requirements) or to bifurcate the benefit into
unrestricted and restricted portions.  If  such a Participant or Beneficiary
elects to bifurcate the benefit, the Participant or Beneficiary shall be
eligible to elect, with respect to the unrestricted portion of the benefit, any
optional form otherwise available under the Plan with respect to the
Participant’s or Beneficiary’s entire benefit and in such a case, if the
Participant or Beneficiary elects payment of the unrestricted portion of the
benefit in the form of a prohibited payment, the Participant or Beneficiary
shall be eligible to elect to receive payment of the restricted portion of the
benefit in any optional form of benefit under the Plan that is not a prohibited
payment and that would have been permitted with respect to the Participant’s or
Beneficiary’s entire benefit.


For purposes of this Section, the terms “adjusted funding target attainment
percentage,” “prohibited payment,” “unrestricted portion of the benefit,” and
“restricted portion of the benefit” shall have the meanings given under Section
436 of the Code, the regulations thereunder, and any applicable Internal Revenue
Service guidance.


In the event that the provisions of this Section 13.9 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Section or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Plan.
 
13.10           Limitations on Unpredictable Contingent Event Benefits.


Notwithstanding any provision of the Plan to the contrary, with respect to Plan
Years beginning on or after October 1, 2008, if a Participant or Beneficiary is
entitled to an “unpredictable contingent event benefit” (as defined under
Section 436(b) of the Code) with respect to any event occurring during any Plan
Year, such unpredictable contingent event benefit shall not be provided to such
Participant or Beneficiary if the Plan’s adjusted funding target attainment
percentage (as defined in Section 13.9) for such Plan Year is less than 60
percent or would be less than 60 percent taking into account such occurrence;
provided, however, that such unpredictable contingent event benefit shall become
payable if and when the Plan meets the exemption under Section 436(b)(2) of the
Code.


In the event that the provisions of this Section 13.10 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Section or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Plan.


 
30

--------------------------------------------------------------------------------

 


SECTION 14.  PRE-TERMINATION RESTRICTIONS


14.1           Restriction on Benefits


(a)           In the event of the termination of the Plan or other event
specified in Treasury Regulation Section 1.401(a)(4)-5(b), the benefit of any
Highly Compensated Employee, including any former Employee who was a highly
compensated Employee when such Employee separated from service or any Employee
who was a Highly Compensated Employee at any time after attaining age 55, shall
in no event exceed an amount that is nondiscriminatory under Section 401(a)(4)
of the Internal Revenue Code.


(b)           The annual payments to an Employee described in paragraph (c)
below may not exceed an amount equal to the payments that would be made on
behalf of the Employee under a single life annuity that is the Actuarial
Equivalent value of the sum of the Employee's Accrued Retirement Allowance and
the Employee's other benefits under the Plan.  Notwithstanding the foregoing the
restrictions of this paragraph (b) do not apply, however, if:


(i)           after payment to an Employee described in paragraph (c) below of
all “benefits” described in paragraph (d) below, the value of Plan assets equals
or exceeds 110 percent of the value of current liabilities, as defined in
Section 412(1)(7) of the Internal Revenue Code,


(ii)           the value of the benefits described in paragraph (d) below for an
Employee described in paragraph (c) below is less than 1 percent of the value of
current liabilities of the Plan, or


(iii)           the value of the benefits described in paragraph (d) below for
an Employee described in paragraph (c) below does not exceed the amount
described in Section 411(a)(11)(A) of the Code.


(c)           The Employees whose benefits are restricted on distribution
consist of the 25 Highly Compensated Employees (including former Employees who
were Highly Compensated Employees when they separated from service and Employees
who were Highly Compensated Employees at any time after attaining age 55) whose
compensation (under Section 414(q) of the Internal Revenue Code) was the highest
in the current or any prior Plan Year.


(d)           For purposes of subparagraph (b)(i) the term “benefits” includes,
in addition to other benefits payable under the Plan, loans in excess of the
amounts set forth in Section 72(p)(2)(A) of the Internal Revenue Code, any
periodic income, any withdrawal values payable to a living Employee, and any
death benefits not provided for by insurance on the Employee's life.


(e)           Furthermore, this Section 14 and Treasury Regulation Section
1.401(a)(4)-5(b)(3) shall not restrict any distribution to a Participant who
agrees, by an adequately secured written agreement with the Committee, to repay
to the Plan and Trust any amount necessary for the distribution of assets upon
Plan termination or other event to satisfy Section 401(a)(4) of the Internal
Revenue Code.
(f)           Notwithstanding paragraph (a) above, in the event the Plan is
terminated, the restriction of this Section shall not be applicable if the
benefit payable to any Employee otherwise affected by this Section 14 is limited
to a benefit that is nondiscriminatory under Section 401(a)(4) of the Code.
(g)           If it should subsequently be determined by statute, court decision
acquiesced in by the Commissioner of Internal Revenue, or ruling by the
Commissioner of Internal Revenue that the provisions of this Section 14 are no
longer necessary to qualify the Plan under the Code, this Section shall be
ineffective without the necessity of further amendment to the Plan.


 
31

--------------------------------------------------------------------------------

 


SECTION 15.  TOP-HEAVY PROVISIONS


(a)           The following definitions apply to the terms used in this Section:


(i)           “applicable determination date” means the last day of the
preceding Plan Year;


(ii)           “top-heavy ratio” means the ratio of (A) the present value of the
cumulative Accrued Retirement Allowances under the Plan for key employees to (B)
the present value of the cumulative Accrued Retirement Allowances under the Plan
for all key employees and non-key employees; provided, however, that if an
individual has not performed services for an Employer at any time during the
five-year period (one-year period effective January 1, 2002) ending on the
applicable determination date, any accrued benefit for such individual (and the
account of such individual) shall not be taken into account; and provided
further that, effective January 1, 2002, the present values of Accrued
Retirement Allowances under the Plan for an employee as of the applicable
determination date shall be increased by the distributions made with respect to
the employee under the Plan and in a plan in the permissive aggregation group
during the one-year period (five-year period in the case of a distribution made
for a reason other than separation from service, death, or disability) ending on
the applicable determination date and any distributions made with respect to the
employee under a terminated plan which, had it not been terminated, would have
been in the required aggregation group;


(iii)           “applicable valuation date” means the date within the preceding
Plan Year as of which annual Plan costs are or would be computed for minimum
funding purposes;


(iv)           “key employee” means :


(A)           prior to January 1, 2002, an employee who is in a category of
employees determined in accordance with the provisions of Section 416(i)(1) and
(5) of the Code and any regulations thereunder, and, where applicable, on the
basis of the Employee’s remuneration (defined as set forth in Section 4.4(a))
from an Employer; and


(B)           on and after January 1, 2002, any employee or former employee
(including any deceased employee) who at any time during the Plan Year that
includes the applicable determination date was an officer of the Employer having
remuneration greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5 percent owner (as
defined in Section 416(i)(1)(B)(i) of the Code) of the Employer, or a 1 percent
owner (as defined in Section 416(i)(1)(B)(ii) of the Code) of the Employer
having remuneration greater than $150,000.  The determination of who is a key
employee shall be made in accordance with Section 416(i) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.


(v)           “non-key employee” means any employee who is not a key employee;


(vi)           “average remuneration” means the average annual remuneration (as
defined in Section 4.4(d)) of a Member for the five consecutive years of his or
her Continuous Service after December 31, 1983 during which he or she received
the greatest aggregate remuneration from the Employer, excluding any
remuneration for service after the last Plan Year with respect to which the Plan
is top-heavy;


(vii)           “required aggregation group” means each other qualified plan of
the Employer (including plans that terminated within the five-year period ending
on the determination date) in which there are members who are key employees or
which enables the Plan to meet the requirements of Section 401(a)(4) or 410 of
the Code; and


(viii)           “permissive aggregation group” means each plan in the required
aggregation group and any other qualified plan(s) of the Employer in which all
members are non-key employees, if the resulting aggregation group continues to
meet the requirements of Sections 401(a)(4) and 410 of the Code.
 
(b)           For purposes of this Section, the Plan shall be “top-heavy” with
respect to any Plan Year beginning on or after January 1, 1984, if as of the
applicable determination date the top-heavy ratio exceeds 60%.  The top-heavy
ratio shall be determined as of the applicable valuation date in accordance with
Section 416(g)(3) and (4)(B) of the Code on the basis of the actuarial
assumptions (other than with respect to future withdrawals and future salary
increases) used by the Plan’s Actuary in the actuarial valuation performed for
Code Section 412 minimum funding purposes as of such valuation date.  For
purposes of determin­ing whether the Plan is top-heavy, the present value of
Accrued Benefits under the Plan will be combined with the present value of
account balances under the Savings Plan.  The accrued benefit of a non-key
employee under the Plan shall be (i) determined under the method, if any, that
uniformly applies for accrual purposes under all plans maintained by the
Employer, or (ii) if there is no such method, as if such benefit accrued not
more rapidly than the slowest accrual rate permitted under the fractional rule
described in Section 411(b)(1)(C) of the Code.


(c)           The following provisions shall be applicable to Members for any
Plan Year with respect to which the Plan is top-heavy:


(i)           In lieu of the vesting requirements specified in Section 7.2, any
Participant who has completed three years of Service shall be fully vested in,
and have a nonforfeitable right to, his or her Accrued Retirement Allowance
determined in accordance with the provisions of Section 1.1 and subparagraph
(ii) below.


(ii)           The Accrued Benefit of a Participant who is a non-key employee
shall not be less than two percent of his or her average remuneration
multi­plied by the number of years of his or her Service, not in excess of 10,
during the Plan Years for which the Plan is top-heavy.  That minimum benefit
shall be payable at a Participant’s Normal Retirement Date.  If payments
commence at a time other than the Participant’s Normal Retirement Date, the
minimum Accrued Retirement Allowance shall be of Actuarial Equivalent value to
that minimum benefit.  For purposes of the preceding sentence, effective January
1, 2002, Service shall be disregarded to the extent that such Service occurs
during a Plan Year when the Plan benefits (within the meaning of Section 410(b)
of the Code) no key employee or former key employee.


(d)           If the Plan is top-heavy with respect to a Plan Year and ceases to
be top-heavy for a subsequent Plan Year, the following provisions shall be
applicable:


(i)           The Accrued Retirement Allowance in any such subsequent Plan Year
shall not be less than the minimum Accrued Retirement Allowance provided in
paragraph (c)(ii) above, computed as of the end of the most recent Plan Year for
which the Plan was top-heavy.


(ii)           If a Participant has completed three years of Continuous Service
on or before the last day of the most recent Plan Year for which the Plan was
top-heavy, the vesting provision set forth in paragraph (c)(i) above shall
continue to be applicable.




 
32

--------------------------------------------------------------------------------

 


SECTION 16.  RETIREE MEDICAL ACCOUNT


16.1           Construction


The provisions of this Section 16 are intended to meet the requirements of
Section 401(h) of the Internal Revenue Code and the regulations thereunder.


16.2           Establishment of Account:


The Company shall establish a recordkeeping account (the “Retiree Medical
Account”) within the trust fund maintained under Section 10 of the Plan,
effective October 1, 1992, to provide for the payment of Medical Benefits of
Eligible Retirees and their Dependents and to hold contributions made under this
Section 16.  The establishment of the Retiree Medical Account in no way affects
the Company's right to amend, suspend or terminate any other employee benefit
plan offered by the Company.  The Medical Benefits supplied through the Retiree
Medical Account are subordinate to the retirement benefits offered by the Plan.


16.3           Definitions


For purposes of this Section 16:


(a)           “Medical Benefits” means, for any Plan Year commencing on or after
October 1, 1992, the same medical benefits as the medical or other benefits
provided to such Eligible Retirees and their Dependents under the Company's
program for providing health care benefits (the “Program”) as in effect during
such Plan Year; provided, however, that (i) for Plan Years commencing on or
after October 1, 1992 and prior to October 1, 2004, “Medical Benefits” shall be
provided only to the extent the per capita cost of the Program exceeds 150
percent of the per capita cost of the Program during the Plan Year ending on
September 30, 1993, and (ii) for Plan Years commencing on or after October 1,
2004, “Medical Benefits” shall be provided only to the extent that the per
capita cost of the Program exceeds $8,000, each as determined in accordance with
reasonable actuarial methods and assumptions.  Unless the context clearly
requires otherwise, all of the terms and conditions of the Program, as in effect
from time to time, are hereby incorporated herein by reference, including,
without limitation of the foregoing, all the terms and conditions describing the
specific hospital, surgical and medical expenses covered, the amounts payable
with respect to covered expenses, the exclusions, conditions and limitations
pertaining to the payment of covered benefits, the termination of coverage and
the procedures for claiming benefits.  Medical Benefits shall be paid under this
Section only to the extent there are sufficient funds to provide such benefits
available in the Retiree Medical Account described in Section 16.2.  In no event
shall any benefits be paid under this Section to the extent the same benefits
are paid by or are payable under any other plan, program, or arrangement
sponsored by the Company or its Affiliates.


(b)           “Eligible Retiree” means a Participant who (i) has terminated
employment with the Company and its Affiliates, (ii) is eligible for (or who has
received) a benefit under Section 4 of the Plan, (iii) is eligible for Medical
Benefits, and (iv) effective on and after October 1, 2004, has at no time been a
“key employee,” within the meaning of Section 416(i) of the Internal Revenue
Code.  Notwithstanding the foregoing, “Eligible Retiree” shall not include a
Participant who is not making any contributions that may be required to obtain
Medical Benefits under the Program; and


(c)           “Dependent” means the lawful Spouse of an Eligible Retiree and any
other individual who is a “dependent” of an Eligible Retiree (i) within the
meaning of Section 152 of the Internal Revenue Code and (ii) under the terms of
the Program.  Notwithstanding the foregoing, “Dependent” shall not include an
individual for whom contributions are required to be made to obtain Medical
Benefits under the Program and such contributions are not being made.
 
16.4           Company Contribution


For each Plan Year beginning on or after October 1, 1992, the Company on behalf
of the Employers may contribute to the Plan's trust fund such amounts as may be
necessary to meet all or a portion of the total cost of the Medical Benefits
provided under Section 16.2, as determined under any generally accepted
actuarial method that is reasonable (in view of the provisions and coverage of
this Section 16), less any portion of the cost to be met by any contributions by
Eligible Retirees or Dependents under the Program.  Any contributions so made by
the Company shall be accompanied by a written statement specifically designating
such contribution as a contribution to fund the Medical Benefits provided under
this Section 16.  All Company contributions must be reasonable and
ascertainable.


Notwithstanding the foregoing, Company contributions shall be subject to the
following limitations:


(a)           No amount shall be contributed if the contribution of such amount
would cause the sum of (i) the aggregate amount of contributions made under this
Section 16.4 after October 1, 1992, and (ii) the contributions, if any, made
after that date under the Plan to provide life insurance protection as defined
in Treasury Regulation Section 1.401-14(c)(1)(i), to exceed 25 percent of the
total contributions actually made to the Plan, other than contributions made to
fund past service credits, after the date on which the Retiree Medical Account
is established.


(b)           Each contribution made by the Company hereby is conditioned upon
its deductibility under Section 404(a)(1) of the Internal Revenue Code, and no
contribution shall be made by the Company hereunder for any Plan Year in excess
of the amount for which a deduction is allowable for such Year under Section 404
of the Internal Revenue Code and the regulations thereunder.


(c)           The Company shall not be required to make any contribution under
this Section 16 after the date as of which the provisions of this Section 16 are
terminated pursuant to Section 16.10, except to fund Medical Benefits payable
hereunder with respect to expenses incurred by Eligible Retirees and their
Dependents prior to the date of such termination.


The Company's contribution may be in the form of a “qualified transfer,” within
the meaning of Section 420 of the Internal Revenue Code, in which case, to the
extent the requirements of Section 420 of the Internal Revenue Code contradict
the provisions of this Section 16 or impose additional rules on the Plan, the
provisions of the Code Section shall govern.


 
33

--------------------------------------------------------------------------------

 


16.5           Investment of Contributions


All contributions under this Section 16 shall be made in the form of payments to
the Trustee.  Any contributions so made by the Company shall be accompanied by a
written statement specifically designating such contribution as a contribution
to fund the Medical Benefits provided under this Section 16.


Amounts in the Retiree Medical Account need not be invested separately from
other Plan assets.  However, if amounts in the Retiree Medical Account are
invested, on a commingled basis, with other Plan assets, there shall be
allocated to the Retiree Medical Account that portion of the total income or
loss attributable to the investment of all Plan assets which the total amount in
the Retiree Medical Account bears to the total value of all Plan assets.
 
16.6           Key Employees


For Plan Years beginning prior to October 1, 2004, a separate account within the
Retiree Medical Account shall be maintained for the Medical Benefits of each
Eligible Retiree or Dependent who is a “key employee,” within the meaning of
Section 416(i) of the Internal Revenue Code, and their Dependents.  Payment of
such key employee’s Medical Benefits (including those of his or her Dependents)
attributable to Plan Years commencing prior to October 1, 2004 when such
individual was a key employee shall be made solely from his or her separate
account.  In accordance with the provisions of Section 16.3(b), no payment shall
be made for Medical Benefits of any key employee or Dependent of a key employee.


16.7           Forfeitures


No eligible Employee shall have, as of any date, whether before or after he or
she becomes an Eligible Retiree, any vested interest in any Medical Benefits
provided for hereunder, or in any amount in the Retiree Medical Account, except
for Medical Benefits payable with respect to any medical expense covered
hereunder that was actually paid or incurred by an Eligible Retiree or a
Dependent prior to such date.  In particular, retirement or the fulfillment of
the conditions for a pension benefit pursuant to the terms of this Plan or under
the terms of any other employee benefit plan maintained by the Company shall not
confer upon any eligible Employee, Eligible Retiree, or Dependent any right to
continued benefits under this Section 16.


In the event that the interest of any eligible Employee, Eligible Retiree, or
Dependent in the Retiree Medical Account is forfeited prior to termination of
this Section 16, an amount equal to the amount of the forfeiture shall be
applied as soon as possible to reduce Company contributions to fund the Medical
Benefits provided under this Section 16.


16.8           Impossibility of Diversion


It shall be impossible, at any time prior to the satisfaction of all liabilities
under the Plan to provide for the payment of Medical Benefits under this Section
16, for any amount in the Retiree Medical Account to be used for, or diverted
to, any purposes other than the providing of such Medical Benefits.  However,
the payment of any necessary or appropriate expenses attributable to the
administration of the Retiree Medical Account shall not be deemed a violation of
the foregoing requirement.


16.9           Amendment


The Company may amend this Section 16 at any time, and from time to time, and
may take such action retroactively if deemed advisable in order to meet the
requirements of the Internal Revenue Code.  However, no such amendment shall
reduce or eliminate Medical Benefits otherwise payable hereunder with respect to
any medical expense that was actually paid or incurred by an Eligible Retiree or
Dependent prior to the date of such amendment.


16.10           Termination


The Company may terminate the provisions of this Section 16 at any time.  No
benefit shall be paid under this Section 16 after the effective date of such
termination, except for any Medical Benefits otherwise payable hereunder with
respect to any medical expense that was actually paid or incurred by an Eligible
Retiree or Dependent prior to the date of such termination.  A termination of
the provisions of this Section 16 shall not constitute a termination or partial
termination of the Plan.


16.11           Reversion of Assets Upon Termination


Upon the termination of this Section 16, any balance remaining in the Retiree
Medical Account after all liabilities under this Section 16 have been satisfied
shall be paid over to the Company.


 
34

--------------------------------------------------------------------------------

 

